ICJ_125_FrontierDispute_BEN_NER_2005-07-12_JUD_01_ME_00_EN.txt.    COUR INTERNATIONALE DE JUSTICE


       RECUEIL DES ARRE| TS,
AVIS CONSULTATIFS ET ORDONNANCES


         AFFAIRE
DU DIFFE
       u REND FRONTALIER
          (BE
            u NIN/NIGER)


     ARRE
        | T DU 12 JUILLET 2005




          2005
   INTERNATIONAL COURT OF JUSTICE


     REPORTS OF JUDGMENTS,
  ADVISORY OPINIONS AND ORDERS


    CASE CONCERNING
  THE FRONTIER DISPUTE
          (BENIN/NIGER)


     JUDGMENT OF 12 JULY 2005

                     Mode officiel de citation :
                Différend frontalier (Bénin/Niger),
                 arrêt, C.I.J. Recueil 2005, p. 90




                        Official citation :
                 Frontier Dispute (Benin/Niger),
               Judgment, I.C.J. Reports 2005, p. 90




                                           No de vente :
ISSN 0074-4441
ISBN 92-1-071012-6
                                           Sales number    902

                        12 JUILLET 2005

                            ARRE
                               |T




DIFFE
    u REND FRONTALIER
    (BE
      u NIN/NIGER)




  FRONTIER DISPUTE
    (BENIN/NIGER)




                           12 JULY 2005

                           JUDGMENT

                                                                                90




               INTERNATIONAL COURT OF JUSTICE

                                  YEAR 2005                                              2005
                                                                                        12 July
                                                                                      General List
                                  12 July 2005                                         No. 125



                    CASE CONCERNING
                  THE FRONTIER DISPUTE
                               (BENIN/NIGER)




   Geographical context — Historical background.
   Applicable law — Principle of uti possidetis juris — Course of the boundary
to be determined by reference to the physical situation to which French colonial
law was applied, as that situation existed at the dates of independence — Con-
sequences of that course on the ground to be assessed in relation to present-day
physical realities — Relevance of documents and maps posterior to dates of
independence for purposes of applying the uti possidetis juris principle — Legal
value of post-colonial effectivités.

  Place of colonial law (French droit d’outre-mer) — Powers of colonial
authorities to create and abolish colonies and territorial subdivisions.

  Evolution of legal status of territories concerned.
  Principal documents relevant to the settlement of the dispute.
  Cartographic materials — Value of maps as evidence.

                                       *   *
   Course of boundary in River Niger sector and the question of to which Party
the islands in the river belong.
   Examination of regulative and administrative acts invoked by the Parties.
   Arrêté of 23 July 1900 of the Governor-General of French West Africa
(AOF) and decree of 20 December 1900 of the President of the French Repub-
lic did not fix the boundaries of the third military territory — Arrêté of 1900 did
not locate the intercolonial boundary on the left bank of the River Niger — Let-
ter of 27 August 1954 from Mr. Raynier, Governor ad interim of Niger — Con-
text of that letter — Letter cannot be seen as authoritative confirmation of a
previously established boundary — Benin’s contention that the said letter, in
conjunction with the decree of 23 July 1900, constitutes a legal title substanti-
ating its claims cannot be upheld.

                                                                                 4

                        FRONTIER DISPUTE (JUDGMENT)                              91

   Arrêtés of 8 December 1934 and 27 October 1938 of the Governor-General of
the AOF — Did not locate the intercolonial boundary in the river — Niger’s
contention that said arrêtés constitute a legal title substantiating its claims can-
not be upheld.
   No evidence of existence of a title determining the boundary in the colonial
period — Legal relationship between title and effectivités.
   Consideration of effectivités relied on by the Parties — Effectivités prior to
1954 — Letter from administrateur adjoint Sadoux of 3 July 1914 and modus
vivendi — Terms of modus vivendi generally respected until 1954 — Island of
Lété administered by Niger — Islands opposite Gaya administered by Daho-
mey — Situation less clear between 1954 and critical date — Administration of
island of Lété not transferred to or taken over by Dahomey during this period.

   Boundary between the Parties follows the main navigable channel of the River
Niger as it existed at the dates of independence and passes to the left of the
three islands opposite Gaya — Attribution of islands in the river according to
this boundary.

                                           *
  Precise location of boundary line in the main navigable channel — Line of
deepest soundings as it existed at the dates of independence.

   Hydrographic and topographic surveys of the river over the course of time —
Riverbed relatively stable — NEDECO report of 1970 the most useful source of
information on the situation at the critical date — Boundary between the
Parties follows the line of deepest soundings of the main navigable channel of
the River Niger as it appears in that report and to be constituted opposite Gaya
by the line of deepest soundings of the left navigable channel, except in the vicin-
ity of the island of Kata Goungou, where it passes to the left of that island —
Co-ordinates of the points through which the boundary passes.

  Determination of which of the islands in the river belong to Benin and which
to Niger — Determination without prejudice to private law rights in respect of
the islands.

                                           *
  Course of the boundary on the bridges between Gaya and Malanville —
Chamber’s jurisdiction to determine that boundary — Boundary on the bridges
to follow the course of the boundary in the river.

                                       *       *
  Course of the boundary in the River Mekrou sector.
  Consideration of the documents relied on by the Parties — Decree of 2 March
1907 effected a delimitation in this sector — Decree of 1 March 1919 creating
the colony of Haute-Volta did not implicitly abrogate or amend the decree of
1907 — Arrêté of 31 August 1927 and erratum of 15 October 1927 defining the
boundary between the colonies of Haute-Volta and Niger — Instruments con-
cerning the creation of game reserves and national parks in the “Niger W” area.

  Cartographic materials.

                                                                                  5

                        FRONTIER DISPUTE (JUDGMENT)                            92

   Line of 1907 no longer corresponded to the intercolonial boundary at the
critical date — Decree of 1907 was never expressly abrogated or amended or
superseded by another text — Power of the Governor-General of AOF to fix the
boundaries of cercles and, hence, to determine those of colonies where the
boundaries of a cercle are also those of a colony — Uti possidetis juris principle
requires that account be taken of the manner in which titles were interpreted and
applied by the competent public authorities of the colonial Power — River
Mekrou regarded as intercolonial boundary at the critical date.

 Boundary between the Parties constituted by the median line of the River
Mekrou.



                                 JUDGMENT

Present : Judge RANJEVA, Vice-President of the Court, President of the
          Chamber ; Judges KOOIJMANS, ABRAHAM ; Judges ad hoc BEDJAOUI,
          BENNOUNA ; Registrar COUVREUR.


  In the case concerning the frontier dispute,
  between
the Republic of Benin,
represented by
  H.E. Mr. Rogatien Biaou, Minister for Foreign Affairs and African Integra-
     tion,
  as Agent ;
  H.E. Mr. Dorothé C. Sossa, Keeper of the Seals, Minister of Justice, Legisla-
     tion and Human Rights,
  as Co-Agent ;
  H.E. Mr. Euloge Hinvi, Ambassador of the Republic of Benin to the Benelux
     countries,
  as Deputy Agent ;
  Maître Robert Dossou, Avocat at the Benin bar, former Bâtonnier, Honor-
     ary Dean of the Law Faculty, University of Abomey-Calavi,
  Mr. Alain Pellet, Professor of Law, University of Paris X-Nanterre, member
     and former Chairman of the International Law Commission,
  Mr. Jean-Marc Thouvenin, Professor of Law, University of Paris X-Nan-
     terre, Avocat at the Paris Bar, partner in the Lysias law firm,
  Mr. Mathias Forteau, Professor of Law at the University of Lille 2 and at
     the Lille Institute of Political Studies,
  as Counsel and Advocates ;
  Mr. Francis Lokossa, Director of Legal Affairs and Human Rights, Ministry
     of Foreign Affairs and African Integration,
  as Special Adviser ;

                                                                                6

                      FRONTIER DISPUTE (JUDGMENT)                        93

  Mr. François Noudegbessi, Permanent Secretary, National Commission for
    the Delimitation of Boundaries,
  Mr. Jean-Baptiste Monkotan, Legal Adviser to the President of the Republic
    of Benin,
  Mr. Honoré D. Koukoui, Secretary General, Ministry of Justice, Legislation
    and Human Rights,
  Mr. Jacques Migan, Avocat at the Cotonou Bar, Legal Adviser to the Presi-
    dent of the Republic of Benin,
  Ms Héloïse Bajer-Pellet, Avocat at the Paris Bar, Lysias law firm,
  Mr. Luke Vidal, lawyer, Lysias law firm,
  Mr. Daniel Müller, lawyer, Researcher at the Centre de droit international
    de Nanterre (CEDIN),
  Ms Christine Terriat, lawyer, Maître Robert M. Dossou law firm,
  Mr. Maxime Jean-Claude Hounyovi, Economist, Maître Robert M. Dossou
    law firm,
  Mr. Edouard Roko, First Secretary, Embassy of the Republic of Benin to
    the Benelux countries,
  as Advisers ;
  Mr. Pascal Lokovi, Cartographer,
  Mr. Clément C. Vodouhe, Historian,
  as Counsel and Experts ;
  Ms Collette Tossouko, Secretarial Assistant, Embassy of the Republic of
    Benin to the Benelux countries,
  as Secretary,
  and
the Republic of Niger,
represented by
  H.E. Ms Aïchatou Mindaoudou, Minister for Foreign Affairs, Co-operation
     and African Integration,
  as Agent ;
  H.E. Mr. Maty El Hadji Moussa, Minister of Justice, Keeper of the Seals,
  as Co-Agent ;
  H.E. Mr. Souley Hassane, Minister of National Defence ;
  H.E. Mr. Mounkaïla Mody, Minister of the Interior and Decentralization ;
  Mr. Boukar Ary Maï Tanimoune, Director of Legal Affairs and Litigation,
     Ministry of Foreign Affairs, Co-operation and African Integration,

  as Deputy Agent, Legal Adviser and Co-ordinator ;
  Mr. Jean Salmon, Professor Emeritus, Université libre de Bruxelles,
  as Lead Counsel ;
  Mr. Maurice Kamto, Professor, University of Yaoundé II,
  Mr. Gérard Niyungeko, Professor and former Vice-Recteur, University of
    Burundi, former President of the Constitutional Court of Burundi,
  Mr. Amadou Tankoano, Professor, Abdou Moumouni University, Niamey,
  Mr. Pierre Klein, Professor, Université libre de Bruxelles,
  as Counsel ;

                                                                          7

                        FRONTIER DISPUTE (JUDGMENT)                              94

  Mr. Sadé Elhadji Mahamane, Chief Curator of Libraries and Archives,
    member of the National Boundaries Commission,
  Mr. Amadou Maouli Laminou, Magistrat, Head of Section at the Ministry
    of Justice,
  H.E. Mr. Abdou Abarry, Ambassador of the Republic of Niger to the King-
    dom of the Netherlands,
  Mr. Abdelkader Dodo, Hydro-geologist, Lecturer at the Faculty of Sciences,
    Abdou Moumouni University, Niamey,
  Mr. Belko Garba, Chief Surveyor, member of the National Boundaries
    Commission,
  Mr. M. Hamadou Mounkaïla, Chief Surveyor, Head of Department, Perma-
    nent Secretariat of the National Boundaries Commission,
  Mr. Idrissa Y Maïga, Chief Curator of Libraries and Archives, Director of
    National Archives, member of the National Boundaries Commission,
  Mr. Mahaman Laminou, Director-General of the National Geographical
    Institute of Niger, member of the National Boundaries Commission,
  Mr. Mahamane Koraou, Permanent Secretary to the National Boundaries
    Commission,
  Mr. Soumaye Poutia, Magistrat, Technical Adviser to the Office of the Prime
    Minister,
  Colonel Yayé Garba, Secretary General of the Ministry for National Defence,
  Mr. Moutari Laouali, Governor of the Region of Dosso,
  as Experts ;
  Mr. Emmanuel Klimis, Research Assistant at the Centre for International
    Law, Université libre de Bruxelles,
  Mr. Boureima Diambeïdou, Chief Surveyor,
  Mr. Bachir Hamissou, Administrative Assistant,
  Mr. Ouba Adamou, Chief Surveyor, National Geographic Institute of
    Niger,
  as Research Assistants ;
  Mr. Salissou Mahamane, Accountant,
  Mr. Adboulsalam Nouri, Principal Secretary,
  Ms Haoua Ibrahim, Secretary,
  Mr. Amadou Gagéré, Administrative Officer,
  Mr. Amadou Tahirou, Administrative Officer,
  Mr. Mamane Chamsou Maïgari, journalist, Director of Voix du Sahel,
  Mr. Goussama Saley Madougou, cameraman for national television,
  Mr. Ali Moussa, journalist with the Niger Press Agency,
  Mr. Issoufou Guéro, journalist,
  as Administrative and Technical Staff,

  THE CHAMBER OF THE INTERNATIONAL COURT OF JUSTICE formed to deal with
the above-mentioned case,
  composed as above,
  after deliberation,
  delivers the following Judgment :
  1. By a joint letter of notification dated 11 April 2002, filed in the Registry of
the Court on 3 May 2002, the Republic of Benin (hereinafter “Benin”) and the

                                                                                  8

                       FRONTIER DISPUTE (JUDGMENT)                             95

Republic of Niger (hereinafter “Niger”) transmitted to the Registrar a certified
copy of a Special Agreement, which was signed on 15 June 2001 in Cotonou
and entered into force on 11 April 2002, whereby the Governments of the two
States agreed to submit to a Chamber of the Court a dispute concerning “the
definitive delimitation of the whole boundary between them”.

  2. The Special Agreement of 15 June 2001 provides as follows :
       “The Government of the Republic of Benin and the Government of the
    Republic of Niger, hereinafter the ‘Parties’ ;
       Whereas, pursuant to the Agreement signed on 8 April 1994, having
    provisionally entered into force on the date of its signing, having been rati-
    fied by Benin on 17 July 1997 and by Niger on 1 February 2001, and
    having definitively entered into force on 15 June 2001, the date on which
    the instruments of ratification were exchanged, the two Governments
    created the Joint Delimitation Commission for their boundary ;
       Whereas, notwithstanding six negotiating sessions held by that Commis-
    sion, the two States’ experts have been unable to agree on the course of the
    joint boundary ;
       Whereas, under Article 15 of that Agreement of 8 April 1994,
       ‘the contracting Parties agree to submit all disputes or disagreements
       arising out of the application or interpretation of this Agreement to
       settlement through diplomatic channels or by the other means of
       peaceful settlement provided for by the Charters of the Organization of
       African Unity and the United Nations’ ;
       Desiring to achieve as rapidly as possible the settlement of the boundary
    dispute between them on the basis of the provisions of the Charter and the
    resolutions of the Organization of African Unity and to submit the ques-
    tion of the definitive delimitation of the whole boundary between them to
    the International Court of Justice, hereinafter the ‘Court’ ;

       Have agreed as follows :
                                       Article 1
          Formation of a Chamber of the International Court of Justice
      1. The Parties submit the dispute defined in Article 2 below to a cham-
    ber of the Court, hereinafter the ‘Chamber’, formed in accordance with the
    provisions of the Statute of the Court and the present Special Agreement.
      2. Each of the Parties shall exercise the right granted it by Article 31,
    paragraph 3, of the Statute of the Court to proceed to choose a judge
    ad hoc.
                                       Article 2
                               Subject of the Dispute
      The Court is requested to :
    (a) determine the course of the boundary between the Republic of Benin
         and the Republic of Niger in the River Niger sector ;
    (b) specify which State owns each of the islands in the said river, and in
         particular Lété Island ;
    (c) determine the course of the boundary between the two States in the
         River Mekrou sector.

                                                                                9

                   FRONTIER DISPUTE (JUDGMENT)                             96

                                Article 3
                          Written Proceedings
  1. Without prejudice to any question as to the burden of proof, the
Parties request the Chamber to authorize the following procedure for the
written pleadings :
(a) a Memorial filed by each Party not later than nine (9) months after
     the adoption by the Court of the Order constituting the Chamber ;
(b) a Counter-Memorial filed by each Party not later than nine (9)
     months after exchange of the Memorials ;
(c) any other pleading whose filing, at the request of either of the Parties,
     shall have been authorized or directed by the Court.

   2. Pleadings submitted to the Registrar shall not be transmitted to the
other Party until the Registrar has received the corresponding pleading
from that Party.
                                   Article 4
                              Oral Proceedings
   The Parties shall agree, with approval from the Chamber, on the order
in which they are to be heard during the oral proceedings ; if the Parties
fail to agree, the order shall be prescribed by the Chamber.

                                  Article 5
                       Language of the Proceedings
   The Parties agree that their written pleadings and their oral argument
shall be presented in the French language.
                                  Article 6
                              Applicable Law
   The rules and principles of international law applicable to the dispute
are those set out in Article 38, paragraph 1, of the Statute of the Interna-
tional Court of Justice, including the principle of State succession to the
boundaries inherited from colonization, that is to say, the intangibility of
those boundaries.
                                  Article 7
                         Judgment of the Chamber
   1. The Parties accept the judgment of the Chamber given pursuant to
the present Special Agreement as final and binding upon them.

   2. From the day on which the judgment is rendered, the Parties shall
have eighteen (18) months in which to commence the works of demarca-
tion of the boundary.
   3. In case of difficulty in the implementation of the judgment, either
Party may seise the Court pursuant to Article 60 of its Statute.
                                  Article 8
                              Entry into Force
   The present Agreement is subject to ratification. It shall enter into force
on the date on which the instruments of ratification are exchanged, which
shall take place as rapidly as possible.

                                                                           10

                        FRONTIER DISPUTE (JUDGMENT)                            97

                                       Article 9
                            Registration and Notification
       The present Agreement shall be registered with the Secretariat of the
    United Nations pursuant to Article 102 of the United Nations Charter by
    the more diligent Party.
       1. In accordance with Article 40 of the Statute of the Court, the present
    Special Agreement shall be notified to the Registrar of the Court by a joint
    letter from the Parties.
       2. If such notification is not effected in accordance with the preceding
    paragraph within one month from the entry into force of the present
    Special Agreement, it shall be notified to the Registrar of the Court by
    the more diligent Party.
                                    Article 10
                               Special Undertaking
      Pending the judgment of the Chamber, the Parties undertake to preserve
    peace, security and quiet among the peoples of the two States.
      In witness whereof, the present Special Agreement, drawn up in two
    original copies, has been signed by the plenipotentiaries.
       Done at Cotonou, 15 June 2001.”
   3. Pursuant to Article 40, paragraph 3, of the Statute of the Court and
Article 42 of the Rules of Court, the Registrar transmitted copies of the
joint letter of notification, of the Special Agreement and of the protocol of
exchange of the instruments of ratification to the Secretary-General of the
United Nations, the Members of the United Nations and other States entitled
to appear before the Court.
   4. Article 1 of the Special Agreement provides for the submission of the dis-
pute to a Chamber to be formed in accordance with Article 26, paragraph 2,
of the Statute, with a judge ad hoc to be chosen by each Party pursuant to
Article 31 of the Statute. The Parties, having been duly consulted by the Presi-
dent of the Court regarding the composition of the Chamber, expressed their
wish, pursuant to Article 26, paragraph 2, of the Statute, and to Article 17,
paragraph 2, of the Rules of Court, for the formation of a Chamber of five
members, of whom two would be the judges ad hoc to be chosen by them.
   5. By a letter of 21 August 2002 the Deputy Agent of Benin informed the
Court that his Government had chosen Mr. Mohamed Bennouna to sit as
judge ad hoc. By a letter of 11 September 2002 the Agent of Niger informed the
Court that his Government had chosen Mr. Mohammed Bedjaoui to sit as
judge ad hoc.
   6. By an Order of 27 November 2002 the Court, acting pursuant to
Article 26, paragraph 2, of the Statute and Article 17 of the Rules of Court,
decided to accede to the request of the Parties that a special Chamber be formed
to deal with the case ; it declared that, at an election held on 27 November 2002,
President Guillaume and Judges Ranjeva and Kooijmans had been elected
to form, together with the above-named judges ad hoc, a Chamber to deal with
the case and that accordingly the said Chamber as so composed had been
duly constituted pursuant to that Order. In accordance with Article 18,
paragraph 2, of the Rules of Court, Judge Guillaume, who held the office of
President of the Court when the Chamber was formed, was to preside over
the Chamber.

                                                                               11

                        FRONTIER DISPUTE (JUDGMENT)                            98

    7. By the same Order, the Court, acting pursuant to Article 92, paragraph 1,
of the Rules of Court, fixed 27 August 2003 as the time-limit for the filing of a
Memorial by each Party and reserved the subsequent procedure for further
decision. The Memorials were duly filed within the time-limit thus fixed.
    8. By Order of 11 September 2003, the President of the Chamber, having
regard to Article 3, paragraph 1 (b), of the Special Agreement, fixed 28 May
2004 as the time-limit for the filing of a Counter-Memorial by each Party and
reserved the subsequent procedure for further decision.
    9. The Chamber held a public sitting on 20 November 2003 to enable the
judges ad hoc to make the solemn declaration required by Article 31, para-
graph 6, of the Statute and by Article 8 of the Rules of Court.
    10. On 28 May 2004, within the time-limit fixed by the Order of 11 Septem-
ber 2003, the Parties filed their respective Counter-Memorials in the Registry.
During a meeting held by the President of the Chamber with the representatives
of the Parties on 2 July 2004, in order to ascertain their views on the subsequent
procedure, the two Parties expressed the wish to be authorized to submit a
third pleading. By Order of 9 July 2004, the President of the Chamber, having
regard to Article 3, paragraph 1 (c), of the Special Agreement, authorized the
filing of a Reply by each Party and fixed 17 December 2004 as the time-limit
therefor, reserving the subsequent procedure for further decision. The Parties
filed their Replies in the Registry within the time-limit thus fixed.

  11. By a letter of 11 October 2004, Judge Guillaume, President of the Cham-
ber, informed the President of the Court, pursuant to Article 13, paragraph 4,
of the Statute, that he had decided to resign from the Court with effect from
11 February 2005. Since his resignation would leave a vacancy in the Chamber,
the President of the Court consulted the Parties again on 11 January 2005
regarding the composition of the Chamber. At an election held on 16 February
2005, Judge Abraham was elected a member of the Chamber to fill the seat left
vacant by Judge Guillaume’s resignation. By an Order of 16 February 2005, the
Court declared that, as a result of this election, the Chamber was now com-
posed as follows : Judge Ranjeva, who, in his capacity as Vice-President of the
Court, had become President of the Chamber, pursuant to Article 18, para-
graph 2, of the Rules of Court ; Judges Kooijmans and Abraham ; and Judges
ad hoc Bedjaoui and Bennouna.
  12. By a letter of 11 February 2005, the Agent of Niger expressed his Gov-
ernment’s wish to produce two new documents pursuant to Article 56 of the
Rules of Court. By a letter of 25 February 2005, the Agent of Benin informed
the Chamber that his Government did not object to that production. Following
the decision of the Chamber to authorize the production of those documents
by Niger, the Registrar advised the Parties of that decision by letters dated
2 March 2005.
  13. Pursuant to Article 53, paragraph 2, of the Rules of Court, the Chamber,
having ascertained the views of the Parties, decided to make accessible to
the public, with effect from the opening of the oral proceedings, copies of the
written pleadings and of the documents annexed thereto.
  14. Public sittings were held on 7, 8, 10 and 11 March 2005, at which the
Chamber heard the oral arguments and replies of :

For Benin :   H.E. Mr. Rogatien Biaou,
              Mr. Alain Pellet,
              Maître Robert Dossou,

                                                                               12

                       FRONTIER DISPUTE (JUDGMENT)                             99

              Mr. Mathias Forteau,
              Mr. Jean-Marc Thouvenin.
For Niger :   H.E. Ms Aïchatou Mindaoudou,
              Mr. Jean Salmon,
              Mr. Amadou Tankoano,
              Mr. Gérard Niyungeko,
              Mr. Pierre Klein.
  At the hearings questions were put by the Chamber, to which replies were
given in writing pursuant to Article 61, paragraph 4, of the Rules of Court.
Each Party submitted its written comments on the other’s written replies in
accordance with Article 72 of the Rules of Court.

                                       *
  15. In the course of the written proceedings, the following submissions were
presented by the Parties :
On behalf of the Government of Benin,
in the Memorial :
       “Having regard to all of the foregoing considerations, the Republic of
    Benin requests the Chamber of the International Court of Justice to
    decide :
    (1) that the boundary between the Republic of Benin and the Republic of
        Niger takes the following course :
        — from the point having co-ordinates 11° 54′ 15″ latitude North and
             2° 25′ 10″ longitude East, it follows the median line of the River
             Mekrou as far as its point of confluence with the River Niger,
        — from that point, the boundary continues as far as the left bank of
             the River [Niger], which it follows until it reaches the boundary of
             Nigeria, as defined by the Franco-British Agreements of 29 May
             and 19 October 1906 ;
    (2) that sovereignty over all of the islands in the River [Niger], and in par-
        ticular the island of Lété, lies with the Republic of Benin.”
in the Counter-Memorial :
      “For the reasons set out in its Memorial and in the present Counter-
    Memorial, the Republic of Benin maintains its submissions and requests
    the Chamber of the International Court of Justice to decide :

    (1) that the boundary between the Republic of Benin and the Republic of
        Niger takes the following course :
        — from the point having co-ordinates 11° 54′ 15″ latitude North and
            2° 25′ 10″ longitude East, it follows the median line of the River
            Mekrou as far as the point having co-ordinates 12° 24′ 29″ latitude
            North and 2° 49′ 38″ longitude East,
        — from that point, the boundary follows the left bank of the River
            [Niger] as far as the point having co-ordinates 11° 41′ 44″ North
            and 3° 36′ 44″ East ;
    (2) that sovereignty over all of the islands in the River [Niger], and in par-
        ticular the island of Lété, lies with the Republic of Benin.”

                                                                               13

                       FRONTIER DISPUTE (JUDGMENT)                            100

in the Reply :
       “For the reasons set out in its Memorial and in its Counter-Memorial,
    as well as in the present Reply, the Republic of Benin maintains its sub-
    missions and requests the Chamber of the International Court of Justice to
    decide :
    (1) that the boundary between the Republic of Benin and the Republic of
        Niger takes the following course :
        — from the point having co-ordinates 11° 54′ 15″ latitude North and
             2° 25′ 10″ longitude East, it follows the median line of the River
             Mekrou as far as the point having co-ordinates 12° 24′ 29″ latitude
             North and 2° 49′ 38″ longitude East,
        — from that point, the boundary follows the left bank of the River
             [Niger] as far as the point having co-ordinates 11° 41′ 44″ North
             and 3° 36′ 44″ East ;
    (2) that sovereignty over all of the islands in the River [Niger], and in par-
        ticular the island of Lété, lies with the Republic of Benin.”
On behalf of the Government of Niger,
in the Memorial :
       “The Republic of Niger requests the Court to adjudge and declare that :
     — the boundary between the Republic of Benin and the Republic of
        Niger in the River Niger sector, from the confluence of the River
        Mekrou with the River Niger as far as the boundary of Nigeria, fol-
        lows the line of deepest soundings, on the understanding that, in the
        event of a future change in the course of that line, the boundary
        between the Republic of Benin and the Republic of Niger will follow
        that new course ;
     — the current line of deepest soundings in this part of the river deter-
        mines which islands belong to each Party ;
     — the islands located between the line of deepest soundings and the right
        bank of the river, namely Tondi Kwaria Barou, Koki Barou, Sandi
        Tounga Barou, Gandégabi Barou Kaïna, Dan Koré Guirawa, Barou
        Elhadji Dan Djoda, Koundou Barou, Elhadji Chaïbou Barou Kaïna
        and Dolé Barou, belong to the Republic of Benin ;
     — the islands located between the line of deepest soundings and the left
        bank of the river, namely Boumba Barou Béri, Boumba Barou Kaïna,
        Kouassi Barou, Sansan Goungou, Lété Goungou, Monboye Tounga
        Barou, Sini Goungou, Lama Barou, Kotcha Barou, Gagno Goungou,
        Kata Goungou, Gandégabi Barou Béri, Guirawa Barou, Elhadji
        Chaïbou Barou Béri, Goussou Barou and Beyo Barou, belong to the
        Republic of Niger ;
     — the attribution of islands to the Republic of Benin and the Republic of
        Niger shall be regarded as final, even in the event of a future change in
        the course of the line of deepest soundings ;
     — the boundary between the Republic of Benin and the Republic of
        Niger in the River Mekrou sector follows a line comprising two parts :

        — the first part is a straight line joining the point of confluence of the
          River Mekrou with the River Niger to the point where the Paris
          meridian meets the Atacora mountain range, indicative co-ordi-

                                                                               14

                       FRONTIER DISPUTE (JUDGMENT)                            101

          nates of which are as follows : latitude : 11° 41′ 50″ North ; longi-
          tude : 2° 20′ 14″ East ;
        — the second part of the line joins this latter point to the point where
          the former boundary between the cercles of Say and Fada meets
          the former boundary between the cercles of Fada and Atacora,
          indicative co-ordinates of which are as follows : latitude : 11° 44′ 37″
          North ; longitude : 2° 18′ 55″ East.”
in the Counter-Memorial :
     “The Republic of Niger requests the Court to adjudge and declare that :
    — the boundary between the Republic of Benin and the Republic of
      Niger in the River Niger sector, from the confluence of the River
      Mekrou with the River Niger as far as the boundary of Nigeria, fol-
      lows the line of deepest soundings, on the understanding that, in the
      event of a future change in the course of that line, the boundary
      between the Republic of Benin and the Republic of Niger will follow
      that new course ;
    — the current course of the line of deepest soundings in this part of the
      river determines which islands belong to each Party ;
    — the islands located between the line of deepest soundings and the right
      bank of the river, namely Tondi Kwaria Barou, Koki Barou, Sandi
      Tounga Barou, Gandégabi Barou Kaïna, Dan Koré Guirawa, Barou
      Elhadji Dan Djoda, Koundou Barou, Elhadji Chaïbou Barou Kaïna
      and Dolé Barou, belong to the Republic of Benin ;
    — the islands located between the line of deepest soundings and the left
      bank of the river, namely Boumba Barou Béri, Boumba Barou Kaïna,
      Kouassi Barou, Sansan Goungou, Lété Goungou, Monboye Tounga
      Barou, Sini Goungou, Lama Barou, Kotcha Barou, Gagno Goungou,
      Kata Goungou, Gandégabi Barou Béri, Guirawa Barou, Elhadji
      Chaïbou Barou Béri, Goussou Barou and Beyo Barou, belong to the
      Republic of Niger ;
    — the attribution of islands to the Republic of Benin and the Republic of
      Niger shall be regarded as final, even in the event of a future change in
      the course of the line of deepest soundings ;
    — the boundary between the Republic of Benin and the Republic of
      Niger in the River Mekrou sector follows a line comprising two parts :
      — the first part is a straight line joining the point of confluence of the
          River Mekrou with the River Niger to the point where the Paris
          meridian meets the Atacora mountain range, indicative co-ordi-
          nates of which are as follows : latitude : 11° 41′ 50″ North ; longi-
          tude : 2° 20′ 14″ East ;
      — the second part of the line joins this latter point to the point where
          the former boundary between the cercles of Say and Fada meets
          the former boundary between the cercles of Fada and Atacora,
          indicative co-ordinates of which are as follows : latitude : 11° 44′ 37″
          North ; longitude : 2° 18′ 55″ East.”
in the Reply :
     “The Republic of Niger requests the Court to adjudge and declare that :
    — the boundary between the Republic of Benin and the Republic of
      Niger in the River Niger sector, from the confluence of the River

                                                                               15

                       FRONTIER DISPUTE (JUDGMENT)                            102

      Mekrou with the River Niger as far as the boundary of Nigeria, fol-
      lows the line of deepest soundings, in so far as that line can be estab-
      lished as it was at the date of independence ;
    — that line determines which islands belong to each Party ;

    — the islands between the line of deepest soundings and the right bank of
      the river, namely Pekinga, Tondi Kwaria Barou, Koki Barou, Sandi
      Tounga Barou, Gandégabi Barou Kaïna, Dan Koré Guirawa, Barou
      Elhadji Dan Djoda, Koundou Barou and Elhadji Chaïbou Barou
      Kaïna, belong to the Republic of Benin ;
    — the islands located between the line of deepest soundings and the left
      bank of the river, namely Boumba Barou Béri, Boumba Barou Kaïna,
      Kouassi Barou, Sansan Goungou, Lété Goungou, Monboye Tounga
      Barou, Sini Goungou, Lama Barou, Kotcha Barou, Gagno Goungou,
      Kata Goungou, Gandégabi Barou Béri, Guirawa Barou, Elhadji
      Chaïbou Barou Béri, Goussou Barou, Beyo Barou and Dolé Barou,
      belong to the Republic of Niger ;
    — the attribution of islands to the Republic of Benin and the Republic of
      Niger according to the line of deepest soundings as determined at the
      date of independence shall be regarded as final. It shall be for the
      Parties to ensure that this channel remains the principal navigable
      channel by carrying out dredging works as necessary ;
    — the boundary between the Republic of Benin and the Republic of
      Niger in the River Mekrou sector follows a line comprising two parts :
      — the first part is a straight line joining the point of confluence of the
          River Mekrou with the River Niger to the point where the Paris
          meridian meets the Atacora mountain range, indicative co-ordi-
          nates of which are as follows : latitude : 11° 41′ 50″ North ; longi-
          tude : 2° 20′ 14″ East ;
      — the second part of the line joins this latter point to the point where
          the former boundary between the cercles of Say and Fada meets
          the former boundary between the cercles of Fada and Atacora,
          indicative co-ordinates of which are as follows : latitude : 11° 44′ 37″
          North ; longitude : 2° 18′ 55″ East.”
  16. At the oral proceedings, the following submissions were presented by the
Parties :
On behalf of the Government of Benin,
       “For the reasons set out in its written and oral pleadings, the Republic
    of Benin requests the Chamber of the International Court of Justice to
    decide :
    (1) that the boundary between the Republic of Benin and the Republic of
        Niger takes the following course :
        — from the point having co-ordinates 11° 54′ 15″ latitude North and
             2° 25′ 10″ longitude East, it follows the median line of the River
             Mekrou as far as the point having co-ordinates 12° 24′ 29″ latitude
             North and 2° 49′ 38″ longitude East,
        — from that point, the boundary follows the left bank of the River
             [Niger] as far as the point having co-ordinates 11° 41′ 44″ North
             and 3° 36′ 44″ East ;

                                                                               16

                       FRONTIER DISPUTE (JUDGMENT)                            103

    (2) that sovereignty over all of the islands in the River [Niger], and in par-
        ticular the island of Lété, lies with the Republic of Benin.”
On behalf of the Government of Niger,
       “The Republic of Niger requests the Court to adjudge and declare that :
    (1) The boundary between the Republic of Benin and the Republic of
        Niger follows the line of deepest soundings in the River Niger, in so
        far as that line could be established at the date of independence, from
        the point having co-ordinates latitude 12° 24′ 27″ North, longitude
        2° 49′ 36″ East, as far as the point having co-ordinates latitude
        11° 41′ 40.7″ North, longitude 3° 36′ 44″ East.
    (2) That line determines which islands belong to each Party.

        — The islands between the line of deepest soundings and the right
            bank of the river, namely Pekinga, Tondi Kwaria Barou, Koki
            Barou, Sandi Tounga Barou, Gandégabi Barou Kaïna, Dan Koré
            Guirawa, Barou Elhadji Dan Djoda, Koundou Barou and Elhadji
            Chaïbou Barou Kaïna, belong to the Republic of Benin.
        — The islands located between the line of deepest soundings and the
            left bank of the river, namely Boumba Barou Béri, Boumba Barou
            Kaïna, Kouassi Barou, Sansan Goungou, Lété Goungou, Mon-
            boye Tounga Barou, Sini Goungou, Lama Barou, Kotcha Barou,
            Gagno Goungou, Kata Goungou, Gandégabi Barou Béri, Guirawa
            Barou, Elhadji Chaïbou Barou Béri, Goussou Barou, Beyo Barou
            and Dolé Barou, belong to the Republic of Niger.
    (3) The attribution of islands to the Republic of Benin and the Republic
        of Niger according to the line of deepest soundings as determined at
        the date of independence shall be regarded as final.
    (4) With regard to the Gaya-Malanville bridges, the boundary passes
        through the middle of each of those structures.
    (5) The boundary between the Republic of Benin and the Republic of
        Niger in the River Mekrou sector follows a line comprising two parts :

        — the first part is a straight line joining the point of confluence of the
          River Mekrou with the River Niger to the point where the Paris
          meridian meets the Atacora mountain range, indicative co-ordi-
          nates of which are as follows : latitude : 11° 41′ 50″ North ; longi-
          tude : 2° 20′ 14″ East ;
        — the second part of the line joins this latter point to the point where
          the former boundary between the cercles of Say and Fada meets
          the former boundary between the cercles of Fada and Atacora,
          indicative co-ordinates of which are as follows : latitude : 11° 44′ 37″
          North ; longitude : 2° 18′ 55″ East.”

                                     * * *
  17. The task assigned to the Chamber in the present case by the
Special Agreement of 15 June 2001 is to determine the course of the
whole boundary between Benin and Niger and to specify to which State
each of the islands in the River Niger sector belongs, and in particular
the island of Lété.

                                                                               17

                      FRONTIER DISPUTE (JUDGMENT)                      104

   Benin and Niger are States in western Africa. The Republic of Benin,
formerly known as the Republic of Dahomey (from 1960 to 1975) then as
the People’s Republic of Benin (from 1975 to 1990), covers an area of
112,622 sq km ; it is bounded to the south by the Atlantic Ocean, to the
west by Togo, to the north-west by Burkina Faso, to the north by Niger
and to the east by Nigeria. The Republic of Niger, with an area of
1,267,000 sq km, is bounded to the south by Nigeria, to the south-west by
Benin, to the west by Burkina Faso, to the north-west by Mali, to the
north by Libya and Algeria, and to the east by Chad. Sketch-map No. 1,
on page 105 below, illustrates the general situation of the territories of
the Parties.
   18. Article 2 of the Special Agreement divides the disputed boundary
into two sectors : the River Mekrou sector in the west and the River
Niger sector in the east. Sketch-map No. 2, on page 106 below, gives a
general view of this boundary.
   The western part of this boundary follows a course running approxi-
mately south-west to north-east, passing through woodland composed of
transitional Sudano-Sahelian vegetation, from a point marking the
boundary between the two States and Burkina Faso as far as the conflu-
ence of the River Mekrou and the River Niger.
   The eastern part of the boundary follows the River Niger in a south-
easterly direction over a distance of some 150 km from that confluence
and ends at a point marking the boundary of the two States with Nigeria.
The Parties have submitted differing descriptions of the characteristics of
the River Niger in the region. According to Benin, the river is subject to
siltation, which has led to a change in its course over time particularly
affecting the right bank, which is much less stable than the left bank.
Although it acknowledges the existence of this phenomenon, Niger main-
tains that, because of the nature of the rocks in the stretch of river con-
cerned, there has been no significant change in the course of the main
channel for more than a century, and that there is no substantial differ-
ence in the configuration of each bank. In this sector, three tributaries
(the Mekrou, the Alibori and the Sota) enter the River Niger from the
right bank, as a result of which it floods twice a year, in January-March
and in September-October. The Parties have conflicting views as to
whether, in the area subject to delimitation, the river is navigable during
the low-water season : Benin claims that it is not but Niger maintains that
navigation is possible throughout the year for certain types of craft.

  19. There are several islands within the stretch concerned ; their exact
number and their attribution to either Party are matters of dispute in the
present case.
  The island of Lété, referred to expressly in Article 2 (b) of the Special
Agreement, is the largest, covering approximately 40 sq km. It extends
16,300 m from a point opposite the villages of Kwara Tegui (Benin) and
Ouna (Niger) to a point opposite the villages of Karimama (Benin) and
Albarkaizé (Niger). The approximate co-ordinates of the extremities of

                                                                        18

FRONTIER DISPUTE (JUDGMENT)   105




                              19

FRONTIER DISPUTE (JUDGMENT)   106

                      FRONTIER DISPUTE (JUDGMENT)                        107

the island are : upstream, 12° 9′ 55″ latitude North and 3° 6′ 47″ longitude
East ; downstream, 12° 3′ 43″ latitude North and 3° 13′ 39″ longitude East.
The island is fertile, with rich pastures, and is permanently inhabited ;
according to information supplied by Niger, its population numbered
some 2,000 in the year 2000.


                                    *   *
   20. The frontier dispute between the Parties is set within a historical
context marked by the accession to independence of the territories that
were formerly part of French West Africa (“Afrique occidentale
française”, hereinafter “AOF”). Benin, which has been independent since
1 August 1960, corresponds to the former colony of Dahomey, and
Niger, which has been independent since 3 August 1960, corresponds to a
territory which underwent various administrative transformations during
the colonial period.
   21. In their written pleadings, both Parties referred to incidents that
occurred on the island of Lété on the eve of their independence, in 1959
and 1960. Following those events, the two States set up a process for the
friendly settlement of their frontier dispute : in 1961 and 1963 two Daho-
mey-Niger joint commissions met to discuss the matter.

   In October 1963 the crisis between Dahomey and Niger deepened, in
particular regarding the island of Lété. Each State subsequently pub-
lished a White Paper setting out, inter alia, their respective positions
regarding the frontier dispute.
   There were fresh attempts to reach a peaceful settlement in the years
that followed, culminating in a conference held in Yamoussoukro on
18 January 1965, in the course of which the Parties agreed “until the dis-
pute over the island is finally settled, to allow nationals of both countries
to live in perfect harmony on that island”. However, the issue of sover-
eignty over the island of Lété was not resolved and there were further
incidents in subsequent years, notably in 1993 and 1998.
   22. On 8 April 1994 Benin and Niger entered into an agreement
creating a joint commission for the delimitation of their common
border, whose terms of reference included the enumeration, collection
and analysis of documents relating to the frontier and the precise
establishment thereof. The commission held six meetings between Sep-
tember 1995 and June 2000.
   Since efforts to arrive at a negotiated solution to the dispute were
unsuccessful, the commission proposed that the Governments of the
two States bring the dispute before the International Court of Justice
by Special Agreement. The Special Agreement was signed in Cotonou on
15 June 2001 and entered into force on 11 April 2002.

                                    *   *
                                                                          21

                       FRONTIER DISPUTE (JUDGMENT)                          108

   23. Under Article 6 of the Special Agreement (“Applicable Law”), the
rules and principles of international law applicable to the present dispute
include “the principle of State succession to the boundaries inherited
from colonization, that is to say, the intangibility of those boundaries”. It
follows from the wording of this provision and from the arguments of the
Parties that they are in agreement on the relevance of the principle of uti
possidetis juris for the purposes of determining their common border. As
the Chamber formed in the case concerning the Frontier Dispute (Burkina
Faso/Republic of Mali) had occasion to state, the existence of this prin-
ciple has been recognized on several occasions in the African context
(Frontier Dispute (Burkina Faso/Republic of Mali), Judgment, I.C.J.
Reports 1986, p. 565, para. 20) ; it was recognized again recently, in
Article 4 (b) of the Constitutive Act of the African Union, of which
Benin and Niger are members, signed in Lomé on 11 July 2000. That
Chamber stated that, according to the principle in question, “pre-
eminence [is] accorded to legal title over effective possession as a basis
of sovereignty” and that its essence lies “in its primary aim of securing
respect for the territorial boundaries at the moment when independence
is achieved”, including former administrative delimitations established
during the colonial period that became international frontiers (I.C.J.
Reports 1986, pp. 586-587, para. 63, and p. 566, para. 23).
   24. On the basis of the principle of uti possidetis juris, the present
Chamber must thus seek to determine, in the case before it, the boundary
that was inherited from the French administration. The Parties agree that
the dates to be taken into account for this purpose are those of their
respective independence, namely 1 and 3 August 1960 ; the Chamber
would observe that there was no change in the frontier between these two
very close dates.

   25. The Parties have nonetheless sometimes expressed differing
opinions regarding certain aspects of the application of the uti possidetis
juris principle in the present case.
   Firstly, Niger maintains that this principle does not preclude the Cham-
ber from taking account, where appropriate, of the physical realities sub-
sequent to independence, in order to ensure that the Judgment will have
meaningful and practical significance between the Parties. Consequently,
in requesting the Chamber to indicate to which State each of the islands
in the River Niger belongs, by reference to the line of deepest soundings
at the date of independence, Niger asks it to consider for this purpose
only those islands that exist at the present time.
   Benin, for its part, argues that, if the uti possidetis juris principle is to
be applied strictly, it would be unacceptable to refer to the present situa-
tion in order to determine to which Party the islands belonged at the date
of independence.
   The Chamber observes that, in any event, the Parties agree that the
course of their common boundary should be determined, in accordance
with the uti possidetis juris principle, by reference to the physical situa-

                                                                             22

                       FRONTIER DISPUTE (JUDGMENT)                        109

tion to which French colonial law was applied, as that situation existed at
the dates of independence. However, the consequences of such a course
on the ground, particularly with regard to the question of to which Party
the islands in the River Niger belong, must be assessed in relation to
present-day physical realities and, in carrying out the task assigned to it
under Article 2 of the Special Agreement, the Chamber cannot disregard
the possible appearance or disappearance of certain islands in the stretch
concerned.
   26. Secondly, Benin and Niger have put forward differing views with
respect to the documents or maps on which the Chamber should base its
determination of their common boundary.
   In support of its delimitation claims, Niger relies on certain documents
and maps that are posterior to the dates of independence, not only to
demonstrate current physical realities but also to establish the situation
existing in the colonial era. According to Niger, that situation must be
determined on the basis of the studies conducted closest in time to the
Parties’ accession to independence, without being confined to those con-
ducted prior to the dates of independence.

   Benin considers, to the contrary, that the Chamber should base its
decision on research and documents prior to the critical date.
   The Chamber cannot exclude a priori the possibility that maps, research
or other documents subsequent to that date may be relevant in order to
establish, in application of the uti possidetis juris principle, the situation
that existed at the time. In any event, since the effect of the uti possidetis
principle is to freeze the territorial title (Frontier Dispute (Burkina Faso/
Republic of Mali), Judgment, I.C.J. Reports 1986, p. 568, para. 29), the
examination of documents posterior to independence cannot lead to any
modification of the “photograph of the territory” at the critical date
unless, of course, such documents clearly express the Parties’ agreement
to such a change.
   27. Thirdly, the Parties have discussed the legal value, in the light of
the uti possidetis juris principle, of post-colonial effectivités.
   The Chamber notes that both Parties have on occasion sought to con-
firm the legal title which they claim by relying on acts whereby their
authorities allegedly exercised sovereignty over the disputed territories
after 1960 ; such effectivités have been invoked by Niger inter alia in
respect of activities relating to the River Niger and its islands, and by
Benin in respect of activities relating to the right bank of the River
Mekrou.
   Such an approach should not necessarily be excluded. As stated by the
Chamber formed in the case concerning the Land, Island and Maritime
Frontier Dispute (El Salvador/Honduras : Nicaragua intervening), it is
possible to

    “have regard . . . in certain instances, to documentary evidence of
    post-independence effectivités when . . . they afford indications in

                                                                           23

                      FRONTIER DISPUTE (JUDGMENT)                        110

    respect of the . . . uti possidetis juris boundary, providing a relation-
    ship exists between the effectivités concerned and the determination
    of that boundary” (Judgment, I.C.J. Reports 1992, p. 399, para. 62).


                                     *
   28. The Parties both acknowledge that, in accordance with the prin-
ciple of uti possidetis juris, the course of the frontier and the attribution
of islands in the River Niger to either one of them must be determined in
the light of French colonial law, known as “droit d’outre-mer”. They
also agree on the identification of the relevant rules of that law, but do
not share the same interpretation thereof.
   Before turning to those rules, the Chamber would recall that, when ref-
erence is made to domestic law in such a context, that law is applicable
    “not in itself (as if there were a sort of continuum juris, a legal relay
    between such law and international law), but only as one factual ele-
    ment among others, or as evidence indicative of . . . the ‘colonial
    heritage’ ” (Frontier Dispute (Burkina Faso/Republic of Mali), Judg-
    ment, I.C.J. Reports 1986, p. 568, para. 30).

   29. As the Chamber in the case concerning the Frontier Dispute
(Burkina Faso/Republic of Mali) (I.C.J. Reports 1986, pp. 568-569,
para. 31) already observed, the territorial administration of the French
possessions in West Africa was centralized by a decree of the President of
the French Republic of 16 June 1895 and placed under the authority of a
Governor-General. The entity of the AOF thus created was divided into
colonies, headed by Lieutenant-Governors and themselves made up of
basic units called “cercles” which were administered by commandants de
cercle ; each cercle was in turn composed of subdivisions, each adminis-
tered by a chef de subdivision. The subdivisions consisted of cantons,
which grouped together a number of villages.
   30. The Parties acknowledge that the creation and abolition of colo-
nies fell within the jurisdiction of the authorities of metropolitan France :
the President of the French Republic, acting by decree, under the Con-
stitution of the Third Republic, and subsequently the French Parliament,
following the adoption of the Constitution of 27 October 1946.
   The power to create territorial subdivisions within a single colony, on
the other hand, was vested in the AOF until being transferred to the local
representative institutions in 1957.
   Article 5 of the decree of the President of the French Republic, dated
18 October 1904, providing for the reorganization of the AOF, vested the
Governor-General with authority to “determine in government council
(conseil de gouvernement), and on the proposal of the Lieutenant-Gov-
ernors concerned, the administrative districts in each of the colonies”.
   In his circular No. 114c of 3 November 1912, concerning the form of

                                                                          24

                       FRONTIER DISPUTE (JUDGMENT)                           111

instruments for the organization of administrative districts and subdivi-
sions, the Governor-General interpreted this text as conferring upon him
“the right to establish . . . the number and extent of the cercles which,
within the colonies, constitute[d] the actual administrative unit”, but
pointed out that it was “acknowledged that the Lieutenant-Governors
would retain the power to determine the territorial subdivisions created
within these cercles by measures adopted under their own authority”.
According to that circular, “any measure concerning the administrative
district, the territorial unit proper, i.e. affecting the cercle, in terms of its
existence (creation or abolition), its extent, its name, or the location of its
administrative centre”, was to be confirmed by an arrêté général adopted
in government council ; it lay with the Lieutenant-Governors “to define,
by means of arrêtés, the approval of which [was] reserved to [the Gover-
nor-General], the exact and detailed topographical boundaries of each of
these districts”, as well as “within the cercles, [to] fix . . . the number and
extent of the territorial subdivisions . . . and the location of their centre”
by means of local decisions.

   31. Benin submits that, in the light of these texts, the rules applicable
to the creation of colonies and their subdivisions should be distinguished
from those relating to the establishment of territorial boundaries. At the
hearings, Benin nevertheless acknowledged that the principle whereby
authorities empowered to create colonies or administrative districts were
also competent to define or modify the boundaries thereof was certainly
applicable to colonies. However, Benin contended that such competence
was not exclusive and that in all likelihood the said principle did not
apply in respect of the internal boundaries within colonies. In any event,
the local authorities, headed by the Lieutenant-Governors, had author-
ity, by virtue of the rules governing the fixing of territorial boundaries, to
clarify central authorities’ decisions.
   Niger, on the other hand, contends that the power to create colonies,
as conferred by the above-mentioned texts, entailed the implicit power to
establish their overall extent, from which boundaries of varying precision
could be determined on a case-by-case basis. According to Niger, it fol-
lowed from this that the rules concerning the creation and organization
of colonial administrative districts gave implicit prerogatives to the French
metropolitan authorities for the determination of inter-territorial bounda-
ries, and to the authorities of the AOF for the delimitation of adminis-
trative districts and their subdivisions. The Lieutenant-Governors’ com-
petence in this matter was confined to certain specific circumstances,
according to a procedure and formalities laid down by the above-
mentioned texts.

                                     *   *
  32. For a better understanding of the historical context in which the
Parties’ claims stand in relation to the determination of the frontier and

                                                                              25

                      FRONTIER DISPUTE (JUDGMENT)                        112

to the question of to whom the islands in the River Niger belong, the
evolution of the legal status of the territories concerned during the colo-
nial period should be briefly recapitulated.
   33. In the second half of the nineteenth century, France initially estab-
lished settlements along the coast of Dahomey, at Cotonou and Porto
Novo. Following an armed conflict with the local chieftain in the 1880s
and 1890s, it consolidated its presence in the region first by placing
Dahomey under protectorate (1892), and then by creating the “colony of
Dahomey and dependencies” (decree of 22 June 1894). France subse-
quently launched expeditions northwards from its possessions in Daho-
mey, as well as southwards and eastwards from Sudan, which enabled it,
in the autumn of 1897, to occupy the valley of the River Niger (in par-
ticular the sector between Say and Boussa).
   The French occupation was expressly formalized, as regards the region
of north-western Dahomey, by a convention concluded with Germany on
23 July 1897, and as regards north-eastern Dahomey, by a convention
concluded with Great Britain on 14 June 1898. By means of a convention
of 8 April 1904, certain adjustments were made to the line established in
1898 in order to separate the French and British areas of influence. The
parties to that convention fixed the boundaries of their respective posses-
sions in accordance with those adjustments by means of a convention of
29 May 1906 in respect of the region to the east of the River Niger, and
by means of an agreement of 19 October 1906 in respect of the territories
between the Gulf of Guinea and that river ; demarcation operations,
documented in an official record dated 19 February 1910, were subse-
quently carried out by the Anglo-French Commission for the delimita-
tion of the territories situated between the Niger and Lake Chad.
   34. At the end of the nineteenth century, when the colony of Dahomey
was incorporated into the AOF by decree of 17 October 1899, it encom-
passed, in the region concerned by the present dispute, territories situated
on both banks of the River Niger. By virtue of the same decree, which
had provided for the dissolution of French Sudan and the apportionment
of the territories it had comprised among different colonies and two spe-
cially created military territories, the territory of Say was also attributed
to Dahomey. This territorial incorporation was put into effect by an
arrêté of the Governor of Dahomey dated 20 March 1901.
   By arrêté of 23 July 1900, the Governor-General of the AOF decided
to establish a third military territory encompassing the regions on the left
bank of the River Niger from Say to Lake Chad. That 1900 arrêté was
followed by a decree of the President of the French Republic dated
20 December 1900 with the same object. The boundary between the
Third Military Territory and the First Military Territory created in 1899
was subsequently determined by an arrêté of the Governor-General of
the AOF, dated 20 March 1902.
   By a decree of 18 October 1904 on the reorganization of the General
Government of the AOF, the President of the French Republic inter alia
established the colony of Haut-Sénégal et Niger comprising “the former

                                                                          26

                      FRONTIER DISPUTE (JUDGMENT)                       113

territories of Haut-Sénégal and Moyen-Niger and those which form[ed]
the Third Military Territory”. The newly created colony was composed
of “cercles under civil administration” as well as the “Military Territory
of Niger”, constituted by the former First and Third Military Territories.

   By decree of 2 March 1907, the cercles of Fada-N’Gourma and Say
were detached from Dahomey and incorporated into the colony of Haut-
Sénégal et Niger. The intercolonial boundary fixed by that decree was
revised on two occasions in its western part, first by a decree of 12 August
1909, and subsequently by a decree of 23 April 1913.
   35. On 7 September 1911, a further decree separated the Military Ter-
ritory of Niger from the colony of Haut-Sénégal et Niger (the cercle of
Say remaining as a district of that colony), in order to make it an admin-
istrative subdivision under the direct control of the office of the Govern-
ment-General of the AOF. On 1 January 1921, that military territory
became the Civil Territory of Niger, and was then made an autonomous
colony by decree of 13 October 1922.
   In the meantime, the decree of 1 March 1919 had provided for the
establishment of the colony of Haute-Volta, to which were attributed,
inter alia, the cercles of Say and Fada-N’Gourma, which had hitherto
formed part of Haut-Sénégal et Niger.
   By decree of 28 December 1926, certain cantons in the cercle of Dori
and the cercle of Say (with the exception of the canton of Gourmanché-
de-Botou) were detached from Haute-Volta and incorporated into Niger.
An arrêté général of 31 August 1927 and the erratum thereto of 5 Octo-
ber of the same year determined the boundary between the colonies of
Haute-Volta and Niger.
   The colony of Haute-Volta was abolished by decree of 5 September
1932, then reconstituted with the same territorial basis by Law No. 47-
1707 of 4 September 1947 ; in the intervening period, the cercles of Fada
and Dori (excluding the canton of Aribinda) were incorporated into
Niger.
   36. During the colonial period, the administrative organization of
Dahomey and Niger was the subject of several successive enactments.
   Following its establishment in 1894, the colony of Dahomey and
dependencies was organized by arrêté of the Governor ad interim, dated
11 August 1898 ; that arrêté established four cercles in the colony, includ-
ing that of Moyen-Niger, which comprised inter alia “the territories of
Zaberma or Dendi situated on either side of the Niger and their depen-
dencies” and that of Gourma, which comprised “the provinces of Fada
N’Gourma, Pama, Matiacouali, Kodjar, Botou and their dependencies”.
The territorial divisions of the colony were reorganized by arrêtés of the
Governor-General of the AOF, dated 8 December 1934 and 27 October
1938 ; those two arrêtés inter alia defined the boundaries of the cercles of
Kandi and of Natitingou, adjoining the colony of Niger.
   The internal reorganization of Niger was the subject of successive
arrêtés of the Governor-General of the AOF, dated 26 December 1904,

                                                                         27

                      FRONTIER DISPUTE (JUDGMENT)                       114

31 December 1907, 14 December 1908, 22 June 1910, 23 November 1912
and 22 January 1927. On the eve of independence, as a result of an arrêté
général of 30 March 1956 adding seven new cercles to the colony, Niger
comprised 16 cercles.

                                   *   *
   37. The Chamber will now describe the main documents relevant to
the settlement of the frontier dispute. In this connection, a distinction
should be made between those documents that concern the determination
of the course of the boundary in the River Niger sector and the question
of to whom the islands in that river belong and those documents that
relate to the delimitation in the River Mekrou sector.
   38. As regards the sector of the River Niger and the islands therein,
the essential documents, in chronological order, are as follows :
— the arrêté général of 23 July 1900 creating a Third Military Territory,
  the administrative centre of which was established at Zinder. Article 1
  of this arrêté stated that this territory “encompass[ed] the areas on
  the left bank of the Niger between Say and Lake Chad that [had
  been] placed within the French sphere of influence by the Convention
  of 14 June 1898” ;
— the decree of 20 December 1900 creating a Third Military Territory
  between the Niger and Lake Chad ;
— letter No. 163 from the Minister for the Colonies, dated 7 September
  1901, addressed to the Governor-General of the AOF. In this letter,
  the Minister referred to a previous communication, by which the
  Governor-General had transmitted two reports to him from the Gov-
  ernor of Dahomey “regarding the question of the delimitation between
  Dahomey and the Third Military Territory, and indicating the course
  of the Niger as the best demarcation line, both from a geographical
  and political perspective”. In response to the Governor-General’s
  view that this proposal seemed “highly acceptable”, the Minister indi-
  cated in his letter that “on this point, he share[d] [the] view” of the
  Governor-General ;
— letter No. 54 of 3 July 1914, under cover of which administrateur
  adjoint Sadoux, commandant of the secteur of Gaya (Niger), sent to
  the commandant of the cercle of Moyen-Niger (Dahomey) “a table of
  the islands in the River Niger indicating the major branch of the river
  and the colony to which the islands therefore belong[ed]”, which he
  had prepared “for the sole purpose of clearly determining when graz-
  ing permits [should] be issued to the Peuhls from both banks and
  delimiting the territorial jurisdiction of the indigenous tribunals in the
  two colonies”. In his letter, the administrateur adjoint indicated that
  he “believe[d] . . . that it [was] the main channel that [should] serve as
  delimitation” between the territories concerned, “the commandant of
  the secteur of Guéné having cited to [him the previous year] a text on

                                                                         28

                      FRONTIER DISPUTE (JUDGMENT)                       115

  this subject, which [was] in Kandi, but [which he] [did] not have in
  Gaya” ;
— arrêté général No. 2812/AP of 8 December 1934 and arrêté général
  No. 3578/AP of 27 October 1938, both reorganizing the territorial
  divisions of the colony of Dahomey. The latter, whose text is virtually
  identical to that of 1934 in the part relevant to the present case, indi-
  cated in Article 1 that the cercle of Kandi was bounded

     “[in] the east, by the frontier of Nigeria [the 1934 arrêté referred to
     ‘the frontier of Niger’] as far as the Niger ;
     [i]n the north-east, by the course of the Niger to its confluence with
     the Mekrou . . .”.
  Article 2 stated that the boundaries of the cercles were those drawn
  on a 1 : 500,000 map of Dahomey appended to the arrêté (Article 2 of
  the 1934 arrêté being identical in content). However, neither of the
  Parties has been able, for the purposes of the present case, to locate
  the maps on which those boundaries had been drawn ;
— letter No. 3722/APA of 27 August 1954, by which Secretary-General
  Raynier, Governor ad interim of Niger, informed the chef of the sub-
  division of Gaya (Niger), through the commandant of the cercle of
  Dosso (Niger), “that the boundary of the Territory of Niger [was]
  constituted by the line of highest water, on the left bank of the river,
  from the village of Bandofay to the frontier of Nigeria” and that
  “[c]onsequently, all the islands situated in this part of the river
  [formed] part of the Territory of Dahomey”. The Parties have drawn
  the attention of the Chamber to other letters relating to the inter-
  colonial boundary exchanged between the authorities of Niger,
  between the authorities of Dahomey and between the two colonies
  during 1954, as well as in subsequent years (in 1956 for example),
  which would allegedly make it possible to assess the legal value and
  the significance of the aforementioned letter.
   39. With respect to the River Mekrou sector, the essential documents
from the colonial period are, in chronological order, as follows :
— a decree of 2 March 1907, incorporating the cercles of Fada
  N’Gourma and Say into the colony of Haut-Sénégal et Niger.
  Article 1 of this decree provided as follows :
    “[t]he boundary between the colony of Haut-Sénégal et Niger and
    the colony of Dahomey is formed, from the boundary of Togo, by
    the present boundary of the cercle of Gourma until it reaches the
    Atakora mountain range, whose summit it follows until it meets
    the Paris meridian, from which point it runs in a straight line in a
    north-easterly direction, terminating at the confluence of the River
    Mekrou with the Niger” ;
— a decree of 12 August 1909, Article 1 of which provided that “[t]he
  boundary between the cercle of Gourma (Haut-Sénégal et Niger) and

                                                                         29

                     FRONTIER DISPUTE (JUDGMENT)                      116

   the cercle of Djougou (Dahomey)” was formed, inter alia, by
      “[t]he Altacora mountain range, whose summit it follows, or, more
      precisely, a line parallel to the Konkobiri-Tandangou-Sangou trail
      running along the foot of the mountain, at a distance of 8 km from
      the trail” ;
— a decree of 23 April 1913, Article 1 of which provided that “[t]he
  boundary between the cercles of Fada-N’Gourma (Haut-Sénégal et
  Niger) and Atacora (Dahomey)” was determined, inter alia, by
      “a line parallel, in the east, to the Compongou-Konkobiri-Batch-
      ango trail running along the foot of the Atacora mountain range at
      a distance of 8 km from the trail and continuing until it meets the
      upper course of the River Pendjari” ;
— a decree of 1 March 1919 dividing the colony of Haut-Sénégal et
  Niger and creating the colony of Haute-Volta ;
— an arrêté général of 16 April 1926 laying down certain conditions for
  the implementation of the decree of 10 March 1925 regulating hunt-
  ing and creating game parks in the AOF ;
— an arrêté général adopted by the Governor-General ad interim of the
  AOF on 31 August 1927, fixing the boundaries of the colonies of
  Haute-Volta and Niger. Although, as stated by its text, this arrêté
  related to the frontier between Haute-Volta and Niger, it provided, in
  Article 1, paragraph 2, that the boundaries between the cercle of Say
  and Haute-Volta were formed
      “[i]n the South-West, [by] a line starting approximately from the
      [River] Sirba at the level of the Say parallel and running as far as
      the Mekrou ;
      [i]n the South-East, by the Mekrou from that point as far as its
      confluence with the Niger”.
  This arrêté général was amended, on this point among others, by an
  erratum of 5 October 1927, published in the Journal officiel of the
  AOF of 15 October 1927, in which the final subparagraph of Article 1
  provided simply that the boundary of the colonies of Niger and
  Haute-Volta “follows . . . the course of the Tapoa upstream until it
  meets the former boundary of the cercles of Fada and Say, which it
  follows as far as its intersection with the course of the Mekrou” ;
— the aforementioned arrêtés généraux of 8 December 1934 and
  27 October 1938, which indicated, inter alia, that the north-western
  boundary of the cercle of Kandi was formed by “the boundary
  between Dahomey and the colony of Niger, from the River Niger to
  the confluence of the Pendjari with the Kompongou southern
  ‘marigot’ ” ;
— local arrêté No. 1464 APA of the Governor ad interim of Dahomey,
  dated 30 September 1937, laying down certain conditions for the
  implementation of the decree of 13 October 1936 regulating hunting

                                                                       30

                      FRONTIER DISPUTE (JUDGMENT)                       117

  in the principal African territories under the jurisdiction of the
  Ministry of the Colonies ;
— local arrêté No. 1302/AE/SZ of the Governor of Niger, dated
  13 November 1937, providing that part of the territory of the cercles
  of Niamey and Fada N’Gourma would be set aside for the “Niger W
  National Park” ;
— arrêté général No. 7640 SE/F of 3 December 1952, designating part
  of the cercle of Kandi (Dahomey) as the “Niger W Total Reserve”,
  the boundaries of which it fixed ;
— arrêté général No. 4676 SE/F of 25 June 1953, creating the “Niger W
  Total Game Reserve” in an area situated in the cercle of Niamey
  (Niger), the boundaries of which it fixed.
  The Parties also discussed, in connection with the frontier in the River
Mekrou sector, the significance of certain documents that are posterior to
the dates of independence, in particular :
— Note Verbale No. 03498, addressed on 29 August 1973 to the Minis-
  try of Foreign Affairs of Dahomey by the Ministry of Foreign Affairs
  of Niger, concerning the meeting of a joint committee regarding a
  joint dam project on the River Mekrou ;
— the minutes of a meeting of experts of the Governments of Niger and
  Dahomey, held on 8 February 1974, “concerning the Mekrou and the
  dam project on that river” ;
— the Agreement of 14 January 1999 between Niger and Benin, relating
  to the development of a hydroelectric facility at Dyodyonga on the
  River Mekrou.

                                     *
   40. The Parties also produced a large quantity of cartographic and
photographic material in support of their respective arguments, varying
in date, origin, technical quality and level of accuracy.

  41. With regard to the identification of the main channel of the River
Niger and the attribution of the islands in that river between the Parties,
Niger has relied in particular on the following, among many other maps
and sketch-maps : maps of the course of the Niger prepared in 1896 fol-
lowing a mission led by Lieutenant Commander Hourst to study the
régime of the river and its navigability ; the general 1 :10,000 plan from
the study on the navigability of the stretch of the Niger between Niamey
and Gaya carried out by the mission led by A. Beneyton in 1929-1930 ;
the map annexed to the report on the survey of the river between Niamey
and Malanville carried out in 1949 on the instructions of the chef des
services of the Benin-Niger region ; sheet No. 4 of the study on the navi-
gability of the river (1 :10,000 survey of the shoals) prepared in 1965 by
the topographic service and land registry of the Republic of Niger ; maps
Nos. 32 to 37 on a scale of 1 : 50,000 from the study on the navigability of

                                                                         31

                      FRONTIER DISPUTE (JUDGMENT)                       118

the River Niger between Tossaye and Yelwa conducted from 1967
onwards by NEDECO, a Dutch firm, at the request of four riparian
States (Dahomey, Mali, Niger and Nigeria), the work on the ground
being carried out in 1968-1969 and the final report produced in Septem-
ber 1970 ; and sheets Nos. 1 to 4 on a scale of 1 : 50,000 from the study of
the River Niger in 1979 by the French Institut géographique national
(IGN) on the basis of a photographic mission in April 1975. Niger also
pointed out that the 1 : 200,000 maps of West Africa published by the
AOF cartographic service in Dakar in 1955 and 1960 situated the inter-
colonial boundary in the course of the river.

   For its part, Benin has referred to cartographic material dating from
the colonial period, produced by one or other of the Parties, to demon-
strate that the cartographers never took it for granted that the boundary
between the colonies of Dahomey and Niger followed the navigable
channel of the River Niger. Moreover, according to Benin, the above-
mentioned sketch-maps or studies, relied on by Niger in support of its
argument, cannot be used to define the navigable channel at the dates of
independence or to determine to which of the Parties the islands in the
river belong. Finally, Benin relies on a study carried out for the purposes
of the present case by IGN-France international in December 2003,
which compared the maps of the region published by IGN in 1960 with
SPOT images on the same scale recorded in 2002, in order to show the
changes in the configuration of the widest channel and islands of the
River Niger over the last 50 years.
   42. With regard to the River Mekrou sector, each Party has relied on
several maps dating from the colonial period to support its position.

   According to Benin, these maps (in particular those prepared after
1919, with the exception of a map dated 1922 and republished in 1928
cited by Niger) confirm that the Mekrou was the intercolonial boundary.
Benin refers, inter alia, to the following cartographic documentation : the
“Kandi” and “Niamey” sheets of the map (1 : 500,000) prepared and pub-
lished in October 1926 by the AOF Geographical Service (known as the
“Blondel la Rougery map”) ; the map entitled “New Boundary of Haute-
Volta and Niger (according to the erratum of 5 October 1927 to the
arrêté of 31 August 1927)” (1 : 1,000,000) ; an undated map entitled
“Sketch-map of the Colony of Niger prepared by Colonel Abadie of
the Colonial Infantry” (1 : 4,500,000) ; a Dahomey-Togo road map
(1 : 1,000,000) prepared by the AOF Geographical Service in 1938 ; and a
road sketch-map entitled “Dahomey and Togo” prepared by the same
service in 1948.
   Niger has relied on a large amount of cartographic material to show
that the colonial authorities had only a vague knowledge of the River
Mekrou region and of the exact course of that river, and that the bound-
ary established by the decree of 2 March 1907 had never been challenged ;
in this connection, it drew the attention of the Chamber to a combined

                                                                         32

                     FRONTIER DISPUTE (JUDGMENT)                       119

political and administrative map of the AOF published in 1928 (the
updated version of a similar map prepared in 1922) on which the dates of
2 March 1907 and 6 September 1909 are placed along the line marking
the boundary in the Mekrou sector.
  43. Finally, the Parties refer to certain maps in order to determine the
indicative co-ordinates of precise points on their common frontier.
  Thus Benin measures the co-ordinates of the tripoints with Burkina
Faso and Nigeria on the basis of the relevant sheets of what it regards as
the most reliable map published on the eve of the independence of the
two States, namely a 1 : 200,000 map of the AOF produced by the IGN in
1955.
  Niger has noted that the co-ordinates of the Benin/Niger bipoint and
of the tripoint with Burkina Faso that it claims in the River Mekrou sec-
tor were plotted on 1 : 200,000 IGN maps (the Kandi sheet of a map of
West Africa published by the IGN which is annexed to its Memorial).

  44. The Chamber would recall here the terms in which the probative
value of maps was described in the Judgment rendered in the case con-
cerning the Frontier Dispute (Burkina Faso/Republic of Mali) :
    “maps merely constitute information which varies in accuracy from
    case to case ; of themselves, and by virtue solely of their existence,
    they cannot constitute a territorial title, that is, a document endowed
    by international law with intrinsic legal force for the purpose of
    establishing territorial rights. Of course, in some cases maps may
    acquire such legal force, but where this is so the legal force does not
    arise solely from their intrinsic merits : it is because such maps fall
    into the category of physical expressions of the will of the State or
    States concerned. This is the case, for example, when maps are
    annexed to an official text of which they form an integral part.
    Except in this clearly defined case, maps are only extrinsic evidence
    of varying reliability or unreliability which may be used, along with
    other evidence of a circumstantial kind, to establish or reconstitute
    the real facts.” (I.C.J. Reports 1986, p. 582, para. 54.)


In other words,
    “except when the maps are in the category of a physical expression
    of the will of the State, they cannot in themselves alone be treated as
    evidence of a frontier, since in that event they would form an irre-
    buttable presumption, tantamount in fact to legal title. The only
    value they possess is as evidence of an auxiliary or confirmatory
    kind, and this also means that they cannot be given the character of
    a rebuttable or juris tantum presumption such as to effect a reversal
    of the onus of proof.” (Ibid., p. 583, para. 56.)


                                                                        33

                       FRONTIER DISPUTE (JUDGMENT)                          120

 This principle will also guide the Chamber in its assessment of the
maps relied on by the Parties in the present case.

                                    * * *
   45. The Chamber is firstly asked, in accordance with Article 2, para-
graphs (a) and (b), of the Special Agreement, to determine the course of
the boundary in the sector of the River Niger and then to specify to
which Party each of the islands in the river belongs.
   As the Chamber has recalled (see paragraph 23 above), the Parties
have expressly asked it to carry out its task on the basis of, in particular,
the principle of the succession of States to the frontiers inherited from
colonialism, namely the principle of the intangibility of such frontiers,
also known as the principle of uti possidetis juris.
   46. In the present case these territorial boundaries were no more than
delimitations between different administrative divisions or colonies sub-
ject to the same colonial authority. Only at the moment of independence,
also called the “critical date”, did these boundaries become international
frontiers. Until that time the matter of delimitation was governed by
French colonial law, known as “droit d’outre-mer”. As noted above (see
paragraph 28), in the application of the principle of uti possidetis juris,
French law does not play a role in itself but only as one factual element
among others, or as evidence indicative of what has been called the
“colonial heritage” at the critical date.

   Since the Parties achieved independence virtually simultaneously (see
paragraph 20 above), the period between 1 and 3 August 1960 can be
considered as the critical date.
   47. In accordance with the approach of the Chamber in the Frontier
Dispute (Burkina Faso/Republic of Mali) case, the Chamber will first
consider the various regulative or administrative acts invoked by the
Parties ; thus, pre-eminence is to be accorded to legal title over effective
possession as a basis of sovereignty (I.C.J. Reports 1986, pp. 586-587,
para. 63).
   In this respect, it is relevant to recall that the Parties agree that, during
the period under consideration, the power to create colonies or territories
was vested in the President of the French Republic until 1946 and
thereafter in the French Parliament, while colonial subdivisions could
be created by the Governor-General of the AOF under the terms of
the decree of 18 October 1904. In his circular No. 114c of 3 November
1912, the Governor-General of the AOF determined that the main
subdivisions (“cercles”) would be established by the Governor-General,
but that the Lieutenant-Governors would be entitled to create further
territorial subdivisions within the “cercles” (see paragraph 30 above).

  It appears that it is not disputed between the Parties that the compe-
tence to create or establish territorial entities included the power to deter-

                                                                             34

                      FRONTIER DISPUTE (JUDGMENT)                        121

mine their extent and to delimit them, although during the colonial
period this was never made explicit in any regulative or administrative
act.

                                    *       *

   48. As the Chamber has set out above (see paragraphs 32 to 36), the
colony of Dahomey was created by decree of 22 June 1894 and incorpo-
rated into the AOF by decree of 17 October 1899. It is not contested that,
during this period, the colony of Dahomey comprised territories situated
on both banks of the River Niger.
   49. By arrêté of 23 July 1900 the Governor-General of the AOF estab-
lished a Third Military Territory, which “will encompass the areas on the
left bank of the Niger between Say and Lake Chad that were placed
within the French sphere of influence by the [Anglo-French] Convention
of 14 June 1898”.
   50. On 20 December 1900 a decree of the President of the French
Republic was issued which established a Third Military Territory
“between the Niger and Lake Chad”. The decree, which was superior to
an arrêté in the hierarchy of legal acts, made no reference to the arrêté of
23 July 1900. In the Chamber’s view, the decree must nevertheless be seen
as a confirmation of the arrêté of the Governor-General ; it covers, albeit
in less precise terms, the same area between (the River) Niger and (Lake)
Chad.

                                        *

   51. Benin contends that the arrêté of 23 July 1900 established the
boundary between the Third Military Territory and the colony of Daho-
mey at the left bank of the River Niger. According to Benin, by detach-
ing the areas beyond the left bank from Dahomey, the river itself and the
islands located therein remained part of that colony. Benin further con-
tends that the boundary thus established was confirmed in 1954 by
Mr. Raynier, Secretary-General and Governor ad interim of Niger, in his
letter of 27 August (see paragraph 38 above).
   52. Niger, for its part, denies that the arrêté of 23 July 1900 estab-
lished a boundary ; in its view the relevant wording was merely intended
to indicate the territorial extent of the newly created Territory. It further
observes that an understanding soon developed that the boundary was
constituted by “the course of the river” and that this could only mean
that the boundary was situated within the watercourse of the river. As
evidence of this understanding, Niger refers to a letter of the French Min-
ister for the Colonies dated 7 September 1901 (see paragraph 38 above).
It further contends that this understanding was formally confirmed in
two arrêtés of the Governor-General of the AOF of 8 December 1934
and 27 October 1938.

                                                                          35

                      FRONTIER DISPUTE (JUDGMENT)                      122

   Sketch-map No. 3, on page 123 below, shows the claims of the Parties
in respect of the boundary in the sector of the River Niger.

                                       *
   53. The Chamber is of the view that the arrêté of 23 July 1900 in con-
junction with the decree of 20 December 1900, which created the Third
Military Territory, cannot be read as determining the boundaries thereof.
The geographical references used can only be seen as indicating in general
terms the extent of the newly created territory ; the words “the areas on
the left bank of the Niger” in the arrêté and “the Niger” in the decree
make it clear that these areas are detached from the colony of Dahomey
to which they previously belonged.

   54. The conclusion that the legal instruments of 23 July and 20 Decem-
ber 1900 did not determine any boundary, and were not considered at the
time as doing so, is confirmed by the letter of 7 September 1901 of the
French Minister for the Colonies addressed to the Governor-General of
the AOF. In this letter reference is made to two political reports in which
the Governor of Dahomey indicated with regard to the delimitation
between Dahomey and the Third Military Territory that “the course of
the Niger” would constitute the best demarcation line, both from a geo-
graphical and a political point of view. The Governor-General appar-
ently supported this suggestion and in his reply the Minister wrote that
he “share[d] [the] view [of the Governor-General] on this point”.
   55. Although this letter did not determine the boundary, the Chamber
considers that it provides sufficient evidence that a delimitation had not
taken place the year before. Nor has the Chamber found any document
which shows that a delimitation was carried out in subsequent years. The
Chamber notes in this respect that a preparatory draft of the arrêté
général of 23 November 1912 on the internal administrative reorganiza-
tion of the Military Territory of Niger contained a suggestion to locate
the boundary at the right bank of the River Niger, thus allocating all
islands in the river to this Territory, but that this proposal was not fol-
lowed in the arrêté itself which did not contain any delimitation clause.
   56. The Chamber therefore concludes that Benin’s argument that the
arrêté of 23 July 1900 located the boundary at the left bank of the River
Niger, and that this delimitation remained in force until the date of
independence, cannot be upheld.

                                   *       *
   57. As noted above (see paragraph 51), Benin contends that the bound-
ary as established in the arrêté of 23 July 1900, was confirmed in a letter
of Mr. Raynier, Governor ad interim of Niger, of 27 August 1954. In this
letter, Mr. Raynier informed the chef of the subdivision of Gaya (Niger)
that “the boundary of the territory of Niger [was] constituted by the

                                                                        36

FRONTIER DISPUTE (JUDGMENT)   123

                       FRONTIER DISPUTE (JUDGMENT)                           124

line of highest water, on the left bank of the river, from the village of
Bandofay to the frontier of Nigeria”, and that “[c]onsequently, all the
islands situated in this part of the river [formed] part of the territory of
Dahomey”.
   58. According to Benin, this letter both corroborates the existence of
the boundary at the left bank and adds the further precision that it is
constituted by “the line of highest water”. Benin argues that this was not
beyond the competence of a Lieutenant-Governor ; the letter must be
deemed to be declaratory in so far as it confirmed and clarified an already
existing title and constitutive in so far as it contained a specification of
that title.
   59. Benin further contends that Niger is bound by the letter since it
subsequently became the subject of intercolonial correspondence and was
relied upon by the authorities of Dahomey. The letter was never with-
drawn by its author nor was it invalidated by a higher authority. In
Benin’s view, “for the purposes of applying the uti possidetis principle,
it is thus indeed the 1954 correspondence which constitutes the ‘colonial
heritage’, that is to say, the ‘photograph’ of the territory at the critical
date”.
   60. Niger denies that Mr. Raynier was competent to determine an
intercolonial boundary and consequently considers that the letter lacks
any legal basis. It further contends that the letter only refers to one sec-
tion of the limit (between Bandofay and the border with Nigeria) and
therefore cannot determine the whole boundary. Niger finally asserts that
the letter was of an intra-colonial character and never led to an inter-
colonial understanding to which it could be held in good faith.

                                     *   *
   61. The Chamber will first analyse the context in which the letter of
27 August 1954 was written.
   From the case file it is clear that in the first half of 1954 difficulties had
arisen between the local authorities in the two colonies about the legal
status of certain islands in the river.
   With regard to one of these islands, (“the island opposite Gaya”), the
commandant of the cercle of Kandi (Dahomey) sent a letter dated 17 June
1954 to the Governor of Dahomey asking to whom that island belonged.
On 23 July of the same year the chef of the subdivision of Gaya (Niger)
addressed a more general request to the Governor of Niger, asking for
“all relevant information regarding the islands in the river belonging to
Niger or to Dahomey”.
   62. In his response of 1 July 1954 to the first letter, the Governor of
Dahomey stated that “the arrêtés delimiting the boundary between these
two territories [were] silent” on the question of the attribution of the
islands to each colony. He requested the commandant of the cercle of
Kandi to draw up a list of those islands, the status of which could be the
source of dispute, “in order to enable [him] to settle once and for all with

                                                                              38

                      FRONTIER DISPUTE (JUDGMENT)                        125

Niger, [with whom he intended to raise] the question, this problem of the
boundary delimitation”.
  63. In his reply, dated 27 August 1954, to the request made by the chef
of the subdivision of Gaya, Mr. Raynier, the Governor ad interim of
Niger (who had arrived in Niamey on 25 August 1954), made the state-
ment referred to above (see paragraph 57). No reasoning was given nor
were any references made to earlier regulative or administrative acts. The
commandant of the cercle of Dosso (to which Gaya belonged) sent a copy
of this letter to the commandant of the cercle of Kandi, who in turn trans-
mitted it to the Governor of Dahomey.

   64. On 11 December 1954 the Governor of Dahomey asked his counter-
part in Niger “to kindly provide [him] with particulars of the instru-
ments or agreements determining [the] boundaries” mentioned in the
letter of 27 August. The Governor stated that he sought this clarifi-
cation “in order that this question might be officially resolved” since
“Dahomey’s archives and arrêté général No. 3578/AP of 27 October
1938 provide[d] no specific information on the matter”.
   The Governor ad interim of Niger never responded to that request.

                                     *
  65. The Chamber has already found that the arrêté of 23 July 1900 did
not establish a boundary ; consequently, the letter of 27 August 1954 can-
not be seen as an authoritative confirmation of such a boundary.

   The Chamber further notes that, under French colonial law, the
Lieutenant-Governor of a colony had no competence to unilaterally
delimit the external boundaries of the colony. The letter in itself cannot,
therefore, be relied on by Benin as a legal title placing the boundary on
the left bank of the river.
   66. The boundary defined in the letter could have been validated by a
higher authority and it was with that in mind that the Governor of Daho-
mey asked for further information in his letter of 11 December 1954.
However, the letter of 11 December 1954 went unanswered. Moreover,
no further action was taken by either of the two colonies in order to have
the boundary indicated in the letter of 27 August 1954 validated by the
Governor-General of the AOF. The Chamber therefore cannot uphold
Benin’s claim according to which the letter of 27 August 1954 in conjunc-
tion with the arrêté of 23 July 1900 provides it with legal title to a bound-
ary on the left bank.
   67. With regard to Benin’s contention that the letter led to some sort
of informal intercolonial understanding which bound Niger at the critical
date in 1960, the Chamber observes that such a legal concept did not
exist in French colonial law or “droit d’outre-mer” thus cannot provide
Benin with title.
   The Chamber is, however, aware of the fact that the letter of 27 August

                                                                          39

                       FRONTIER DISPUTE (JUDGMENT)                        126

1954 may have led to certain effectivités. Whether or not this is the case
will be considered in due course.

                                    *       *
   68. The Chamber will now turn to the acts invoked by Niger as evi-
dence of its legal title, namely the arrêtés issued by the Governor-General
of the AOF on 8 December 1934 and 27 October 1938 reorganizing the
internal administrative structure of the colony of Dahomey and contain-
ing a description of the boundaries of the various cercles. In both arrêtés
the north-west boundary of the cercle of Kandi is described as “the
course of the Niger as far as its confluence with the Mekrou”.

   69. According to Niger these arrêtés are the formal and authoritative
confirmation that the boundary between Dahomey and the neighbouring
colony of Niger was located in the watercourse itself, as had already been
indicated in the letter of the Minister for the Colonies dated 7 September
1901. The arrêtés thus provide sufficient evidence of Niger’s title, even if
the title itself is not explicitly laid down in a prior regulative or adminis-
trative act.
   70. Benin contends that these arrêtés were merely of an intra-colonial
character and were not intended to determine the boundary of Dahomey
with another colony. Benin further argues that the wording used is
imprecise and does not exclude a frontier on the left bank of the river.


                                        *
   71. The Chamber first notes that both arrêtés were issued by the
Governor-General, who was the authority competent to establish, delimit
and reorganize the cercles of colonies. In so far as they describe the boun-
daries of these cercles with the neighbouring colonies which also came
under his authority, the arrêtés do not have an exclusive internal charac-
ter but may also be relied upon in intercolonial relations. Consequently it
can be concluded on the basis of these arrêtés that the course of the River
Niger constituted the intercolonial boundary.
   72. The Chamber is unable, however, to deduce therefrom that that
boundary was situated in the river, whether at the thalweg or the median
line. The Chamber notes in this regard that the terminology used in the
arrêtés is identical to that of the 1901 letter and is just as imprecise. The
notion of the “course of the river” covers a range of possibilities : a
boundary on either river bank or a boundary somewhere within the river.

   73. Even if, as Niger contends, a certain practice had evolved on the
basis of a boundary within the river (see paragraph 83 below), that prac-
tice was not endorsed by the arrêtés, although it may be assumed that the
Governor-General would have been aware of the practice, which had

                                                                           40

                       FRONTIER DISPUTE (JUDGMENT)                           127

already been in existence for a considerable period of time. In the Cham-
ber’s view, it is evident that the term, “the course of the Niger”, was not
intended to indicate the precise location of the boundary but merely to
indicate the separation line between the two colonies.
   74. The Chamber thus finds that the 1934 and 1938 arrêtés do not
establish a boundary in the river ; it cannot therefore sustain Niger’s
claims as to title.

                                     *       *
   75. In view of the foregoing, the Chamber concludes that neither of
the Parties has succeeded in providing evidence of title on the basis of
regulative or administrative acts during the colonial period.
   76. Therefore, the Chamber will now consider whether the evidence
furnished by the Parties with respect to effectivités can provide the basis
for it to determine the course of the frontier in the sector of the River
Niger and to which of the two States each of the islands in the river
belongs, in particular the island of Lété.
   77. The Chamber recalls in this regard that the Court has previously
ruled in a number of cases on the legal relationship between effectivités
and title.
   The passage most pertinent to the present case can be found in the
Judgment in the Frontier Dispute (Burkina Faso/Republic of Mali) case,
in which the Chamber of the Court, having noted that “a distinction
must be drawn among several eventualities” when evaluating the legal
relationship between effectivités and title, stated, inter alia, that : “[i]n the
event that the effectivité does not co-exist with any legal title, it must
invariably be taken into consideration” (I.C.J. Reports 1986, p. 587,
para. 63 ; see also Territorial Dispute (Libyan Arab Jamahiriya/Chad),
Judgment, I.C.J. Reports 1994, p. 38, paras. 75-76 ; Land and Maritime
Boundary between Cameroon and Nigeria (Cameroon v. Nigeria : Equa-
torial Guinea intervening), Judgment, I.C.J. Reports 2002, p. 353,
para. 68 ; Sovereignty over Pulau Ligitan and Pulau Sipadan (Indonesia/
Malaysia), Judgment, I.C.J. Reports 2002, p. 678, para. 126).


                                         *
   78. Both Parties claim that, during the colonial period, administrative
acts were carried out by their local colonial authorities on a number of
islands in the river. The Parties mention, in this regard, the provision of
licences for grazing, fishing and tree-felling, as well as the levying of
taxes, periodic sanitary control of livestock, military patrolling and police
activities.
   79. With regard to the management of the river, Niger claims that, for
a certain period, it carried out management activities over the whole of
the relevant stretch of the river. Niger further maintains that, when this

                                                                              41

                      FRONTIER DISPUTE (JUDGMENT)                        128

task was subsequently entrusted to Dahomey, the latter did not manage
the whole of the river and that the colony of Niger continued to perform
certain management activities on the part of the river contiguous to it. In
Niger’s view, its continued activities negate Dahomey’s alleged rights on
the whole of the river.

  Benin denies that such river management activities can be relied upon
as effectivités since, during the colonial period, such activities, even if
carried out by the authorities of individual colonies, were performed in
the exercise of a public function on behalf of the AOF as a whole.

   80. Aside from documentary evidence, Benin has presented testimony
taken from certain individuals in the form of “sommations interpella-
tives” (replies to official enquiries). According to Niger, such testimony,
taken several decades after the period in question, is unreliable and
untrustworthy.
   The Chamber notes that Benin did not invoke this testimony in the
later stages of the proceedings.
   81. Finally, both Parties have presented a number of maps in order to
support their claims. Neither of them claims, however, that these maps
have any “intrinsic legal force” in the sense that they represent the
“physical expressions of the will of the State . . . concerned” (see Frontier
Dispute (Burkina Faso/Republic of Mali), I.C.J. Reports 1986, p. 582,
para. 54 ; see also paragraph 44 above). The Chamber notes that none of
these maps were annexes to an official text.

                                     *
   82. The Chamber will first analyse the various activities prior to 1954,
presented as effectivités by the Parties.
   83. On 3 July 1914 the commandant of the secteur of Gaya (Niger),
administrateur adjoint Sadoux, wrote a letter to the commandant of the
cercle of Moyen-Niger (Dahomey), in which he referred to the use of cer-
tain islands by the local inhabitants of both banks of the river. He wrote
this letter “for the sole purpose of clearly determining when grazing per-
mits [should] be issued to the Peuhls from both banks and delimiting the
territorial jurisdiction of the indigenous tribunals in the two colonies”.
Administrateur adjoint Sadoux attached to his letter a list of islands in the
border area, drawn up on the basis of an exploration of the whole stretch
of the river between Koulou and the Nigerian border, with an indication
of the colony to which each island belonged according to its position with
respect to the main navigable channel. Administrateur adjoint Sadoux
defined this channel as “the river’s main channel, not the widest channel,
but the only channel navigable at low water” (emphasis in the original).

  84. In his letter, administrateur adjoint Sadoux invited the comman-
dant of the cercle of Moyen-Niger to come to Gaya for further discus-

                                                                          42

                     FRONTIER DISPUTE (JUDGMENT)                        129

sions if the contents of the list were contested. The case file does not
contain a reaction to the letter. However, it appears that such a meeting
did take place and led to an agreement.
   Thus, in a report entitled “Monographie de Gaya” dated May 1917,
Mr. Esperet, who was heading ad interim the subdivision of Gaya, stated :

      “In July 1914 the commandant of the subdivision of Gaya held
    consultations on site with the commandant of the cercle of Kandy,
    and they proposed to their respective heads of colony that the per-
    manently navigable channel of the Niger solely be taken as the
    boundary. Although those proposals were never officially approved,
    they have since then always served as the basis for the settlement of
    any disputes between different groups of Peuhls.”

He also mentioned that “the village of Lété” was administered by Gaya.

   85. Although difficulties arose in 1919 with regard to the administra-
tion of the island of Lété by Gaya, which was contested by Dahomey, the
1914 arrangement, which became known as the 1914 modus vivendi,
seems to have been complied with in subsequent years.
   In 1925 a proposal was made by Dahomey to exchange Lété for the
three islands opposite Gaya, which the Sadoux letter had attributed to
Dahomey. Asked for his reaction by the Governor of Niger, the comman-
dant of the cercle of Niamey (Niger) stated that the situation, based on
the modus vivendi, was not wholly satisfactory. He therefore suggested
that
    “a clearer boundary be adopted : . . . the boundary between the two
    colonies is marked by the right bank of the river at the line of highest
    water. That will give all the islands to the colony of Niger without
    any possibility of dispute.”
   No action was taken upon either the proposal of Dahomey or that of
the commandant of the cercle of Niamey.
   86. The case file does not contain other documents from that period
referring to the boundary issue ; the 1914 modus vivendi seems to have
functioned satisfactorily until the events of 1954 which led to the corre-
spondence described in paragraphs 61 to 64 above. In a telegram of
10 June 1941 to the commandant of the cercle of Dosso (Niger), the chef
of the subdivision of Gaya referred to the 1914 modus vivendi. He com-
mented that :

    “[t]he permanently navigable channel of the Niger was solely adopted
    as boundary. Those proposals have never been officially approved
    since 1914. A decision on the matter is desirable.” (Emphasis in the
    original.)

                                                                         43

                       FRONTIER DISPUTE (JUDGMENT)                        130

  87. In the years prior to 1954, the island of Lété seems to have been
continuously administered by the subdivision of Gaya. The tax registers
of Gaya, in so far as they have been preserved, contain references to
“Lété” in the years 1925, 1927, 1928, 1930, 1932, 1935 and 1936.
  “Lété” was included in a list of villages situated in the subdivision of
Gaya, with an indication of the number of inhabitants, in 1932, 1945,
1946 and 1954. It was also included in census lists in 1944 and 1945.

  Finally, the Governor of Niger authorized the felling of palm trees on
the island of Lété in 1946.
  88. Benin has not submitted any official document from colonial
authorities regarding an effective exercise of authority, during the period
under consideration, on the island of Lété or on any other island situated
to the left of the main navigable channel.

                                      *
   89. The Chamber will now turn to the effectivités in the period from
1954 until the critical date in 1960. It recalls that, on 27 August 1954, the
Governor ad interim of Niger wrote a letter in which he stated that the
boundary was situated “at the line of highest water, on the left bank of
the river, from the village of Bandofay to the frontier of Nigeria” and
that “all the islands situated in this part of the river [formed] part of the
territory of Dahomey”.
   90. During this period, the claims of Dahomey to be entitled to admin-
ister the island of Lété became more frequent.
   In a letter of 23 May 1955 to the commandant of the cercle of Kandi,
the chef de poste administratif at Malanville (Dahomey) mentioned cer-
tain difficulties which had arisen with respect to the collection of taxes
from inhabitants of Niger who held cattle on Lété. He raised the question
of “whether the tax collector of Dahomey [was] entitled to operate on the
island of Lété”.
   In a letter of 20 June 1955 to the commandant of the cercle of Dosso
(Niger), dealing with the same incidents, the chef of the subdivision of
Gaya, “without in any way wishing to raise the question of the bound-
ary” (a clear reference to the letter of 27 August 1954), emphasized that
the island of Lété “[had] consistently been regarded as belonging to
Niger”.
   91. In 1956, difficulties arose again, this time with regard to the collec-
tion of taxes on the export of smoked fish from Lété. The commandant of
the cercle of Kandi informed the Governor of Dahomey of these inci-
dents and added that he had “rediscovered” the letter of 27 August 1954
which stated that the river and all the islands belonged to Dahomey.

   92. In that same year, the Director of the Geographical Service of the
AOF requested the commandants of the cercles of Dosso and Kandi to
inform him of the nature and date of the official texts that defined the

                                                                           44

                      FRONTIER DISPUTE (JUDGMENT)                      131

boundary between Dahomey and Niger. In this regard, the chef of the
subdivision of Gaya informed the commandant of the cercle of Dosso that
he had “rediscovered” the 1914 Sadoux letter, which he called “the only
serious document on the matter”.
   The commandant of the cercle of Kandi, by letter of 28 June 1956,
informed the Director of the Geographical Service that “this question of
boundaries [had], to [his] knowledge, never been dealt with in any official
text”. He added that there had been disputes in the past and attached in
this regard the letter of 27 August 1954 of the Governor ad interim of
Niger.
   93. In 1955, 1957 and 1958, “Lété” is mentioned in the list of polling
stations in Niger.
   94. Serious troubles arose in 1959, the year before independence. In a
letter of 16 June 1959 the chef of the subdivision of Malanville informed
the Prime Minister of Dahomey (which was at the time an autonomous
republic within the Communauté française) about a dispute between
inhabitants of Gouroubéri (Dahomey) and Peuhls from Niger who, in
violation of the property rights of the former, had occupied the island
of Lété. He added that he had had unsuccessful consultations with his
counterpart in Gaya, who seemed to support the Peuhls and “[was] . . .
unaware of the régime governing the islands”. The chef of the subdivision
of Malanville was of the view that the boundary was located on the left
bank of the river and stated that, according to his information, the island
of Lété had always belonged to the inhabitants of Gouroubéri.
   95. In December 1959, the commandant of the cercle of Kandi visited
Malanville. The chef of the subdivision of Gaya was invited to meet him
on Lété but that meeting did not take place. Although the commandant
of the cercle of Kandi visited the island, the chef of the subdivision of
Gaya “did not come to the meeting”. It was said later on that he had
been unaware of the visit.
   96. Riots broke out on the night of 29 June 1960, during which four
Peuhls from Niger were killed and a number of dwellings were set on fire.
In a letter dated 3 July 1960, the commandant of the cercle of Kandi
informed the Minister for the Interior of Dahomey that order had been
restored and that both Gaya (Niger) and Malanville (Dahomey) had
stationed a small police unit on the island.
   97. In a letter dated 13 July 1960 to the Prime Minister of Dahomey,
the President of the Council of Ministers of Niger (which was also at the
time an autonomous republic within the Communauté française) pro-
posed to settle the dispute for once and for all through a formal agree-
ment on the question of the “island of Lété (subdivision of Gaya, Niger)”.

  In his response dated 29 July 1960, the Prime Minister of Dahomey
observed that the matter had already been settled by the letter of
27 August 1954 but that he did not object to consultations in order to
reach a formal agreement.
  In a letter dated 31 July 1960, the Prime Minister of Niger again

                                                                        45

                      FRONTIER DISPUTE (JUDGMENT)                        132

pressed for a formal settlement. He referred, however, not to the 1954
letter but, inter alia, to the 1914 letter and proposed to take as the bound-
ary “the median line of the river’s permanent channel, or of its deepest
channel”.

                                     *
   98. On the basis of the evidence before it, the Chamber finds that,
from 1914 to 1954, the terms of the modus vivendi established by the 1914
Sadoux letter were in general respected and that, during this period, the
main navigable channel of the River Niger was considered by both sides
to be the boundary. As a result, administrative authority was exercised
by Niger on the islands to the left and by Dahomey on the islands to the
right of that line. The entitlement of Niger to administer the island of
Lété was sporadically called into question for practical reasons but was
neither legally nor factually contested.

   99. With respect to the islands opposite Gaya, the Chamber notes
that, on the basis of the modus vivendi established by the 1914 Sadoux
letter, these islands were considered to fall under the jurisdiction of
Dahomey. It recalls in this regard that in 1925 a proposal was made to
Niger by the authorities of Dahomey for the exchange of the three islands
opposite Gaya for the island of Lété but that no action was taken on this
proposal (see paragraph 85 above). The Chamber has not received any
information to indicate that these islands were administered at that time
from anywhere else other than the cercle of Kandi (Dahomey). The
Chamber therefore concludes that, in this sector of the river, the bound-
ary was regarded as passing to the left of these three islands.
   100. The situation is less clear in the period between 1954 and 1960. It
is apparent that both Parties periodically claimed rights over the islands,
in particular Lété, and also occasionally performed administrative acts as
a display of authority. However, on the basis of the evidence before it,
the Chamber cannot conclude that the administration of Lété, which
before 1954 was undoubtedly carried out by Niger, was effectively trans-
ferred to or taken over by Dahomey. In this respect, the Chamber notes
that a report of the gendarmerie of Malanville of 1 July 1960 stated that
Lété was “currently administered by the subdivision of Gaya”.



                                     *
  101. Benin contends that, even if the local authorities in Niger did
administer Lété and other islands during the period between 1914 and
1954, they could not have done so in the belief that they were acting “as
of right”.
  In Benin’s view, the modus vivendi was merely a temporary and prac-

                                                                          46

                      FRONTIER DISPUTE (JUDGMENT)                       133

tical arrangement, pending a definitive settlement of the boundary issue.
By its very nature, it precluded the existence of an intention to act “as of
right” and these administrative acts cannot therefore be relied on as
effectivités.
   As regards the period after 1954, Benin contends that Niger had, in the
letter of 27 August 1954, relinquished any intention to act “as of right”.

  102. The Chamber observes that the concept of the intention and will
to act as sovereign, as mentioned in the Legal Status of Eastern Green-
land (Denmark v. Norway) case (1933, P.C.I.J., Series A/B, No. 53,
pp. 45-46), is a concept of international law and cannot be transplanted
purely and simply to colonial law. The Chamber’s sole task in applying
the principle of uti possidetis juris is to ascertain whether it was the
colony of Dahomey or that of Niger which effectively exercised authority
over the areas which the Parties now claim as sovereign States.


                                       *
   103. For all these reasons and in the circumstances of the case, par-
ticularly in light of the evidence furnished by the Parties, the Chamber
concludes that the boundary between Benin and Niger follows the main
navigable channel of the River Niger as it existed at the dates of inde-
pendence, it being understood that, in the vicinity of the three islands
opposite Gaya, the boundary passes to the left of these islands. Conse-
quently, Benin has title to the islands situated between the boundary thus
defined and the right bank of the river and Niger has title to the islands
between that boundary and the left bank of the river.

                                   *       *
  104. The Chamber will now proceed to determine the precise location
of the boundary line in the main navigable channel, namely the line of
deepest soundings, as it existed at the dates of independence ; it will then
determine to which of the Parties each of the islands in the river belongs.

   105. Benin contends that the navigable channel of the River Niger
is unstable and has changed over the years as the result of the siltation
of the river and the formation of sandbanks of a virtually permanent
character. Benin has highlighted a number of cases in which this pheno-
menon has allegedly resulted in a change in the position of the main
navigable channel around the islands. It referred, in particular, to the
islands of Kotcha Barou, Gagno Goungou and Dolé Barou.
   106. Niger does not deny the periodic occurrence of siltation which
may lead to the formation of sandbanks but contends that, under normal
circumstances, these accumulations of sand are washed away during the
high-water season when the speed and pressure of the watermass increase

                                                                         47

                      FRONTIER DISPUTE (JUDGMENT)                      134

considerably. Niger admits that, with respect to the island of Dolé Barou,
the main channel has moved to the left side of the island since the acces-
sion of the two States to independence, but submits that this may be due
to works on dykes carried out upstream on the left bank of the river. It
further submits that a number of hydrological surveys, carried out over a
period of more than 60 years, have demonstrated that the riverbed is
remarkably stable and that the main navigable channel has remained
unchanged.

  107. The Chamber initially notes that, over the course of time, a
number of hydrographic and topographic surveys have taken place. In
this respect, the following studies are the most pertinent :

1. the maps produced as a result of the mission of Lieutenant Hourst in
   1896 ;
2. the report of the mission carried out by the engineer A. M. J. Beney-
   ton between 1926 and 1932 on behalf of the AOF ;
3. the final report of a study on the navigability of the Middle Niger,
   carried out by the Netherlands Engineering Consultants (NEDECO)
   between 1967 and 1970 at the request of the Governments of Daho-
   mey, Mali, Niger and the Federation of Nigeria ;
4. a series of annotated aerial photographs taken in 1975 and published
   in a report of IGN-Paris in 1979.

   108. The Chamber observes that the position of the main navigable
channel as determined by each of the missions is very similar. The
Chamber considers that this indicates that the riverbed is relatively
stable and that any siltation which has taken place has rarely led to a
noticeable change in the location of the main navigable channel. This
appears to have been the case in both the colonial and post-independence
period.
   109. Given that the Chamber has to determine the course of the
boundary at the time of independence, the NEDECO report of 1970 pro-
vides the most useful information on the situation at the critical date. In
view of the proven stability of the riverbed, it may be assumed that the
situation between 1967 and 1970 was virtually identical with that in 1960.

   110. In this respect, the Chamber considers it of great importance that
the 1967-1970 survey was carried out by an independent firm renowned
for its expertise and experience and that the results were contained in a
report presented to the Governments of four riparian States, including
the Parties to the present case. Furthermore, the findings of the NEDECO
study were not contested at the time of their publication and they are
corroborated by both earlier and later studies.

  111. The report of the NEDECO study examines the navigability of
the River Niger between Tossaye in Mali and Yelwa in Nigeria. It there-

                                                                        48

                      FRONTIER DISPUTE (JUDGMENT)                      135

fore covers the whole stretch of the river between Benin and Niger from
its confluence with the Mekrou to the frontier with Nigeria.
   112. The maps annexed to the report are very detailed, each of them
covering a stretch of 25 km and showing the longitudinal profile of the
main navigable channel based on the results of echosounding carried out,
using a boat-mounted echo-sounder, on various occasions during the
high and low water season. In order to check the position of the channel,
cross-sections were made by NEDECO and the deepest point of each sec-
tion was fixed. Subsequently, the distance was measured from this point
to the two banks, or in certain cases to one of them. Finally, these dis-
tances were represented on a topographical map on a scale of 1 : 50,000.


   The Chamber observes that the main navigable channel identified by
the report of the NEDECO study generally coincides with or is very simi-
lar to the one that is represented in the maps and sketch-maps resulting
from the 1896 Hourst mission and the 1926-1932 Beneyton mission.
   113. The Chamber further notes that map No. 36 of the NEDECO
report indicates that in the sector opposite the village of Gaya, the river
has two navigable channels. On the basis of the available data, it is not
possible to say which one is consistently deeper. This is however without
consequence in the present case given the conclusions drawn by the
Chamber, in paragraphs 99 and 103 above, from the colonial effectivités
in that sector. The Chamber considers that, in the sector of the three
islands opposite Gaya, the boundary is constituted by the line of deepest
soundings of the left navigable channel. However, in the vicinity of the
last of these islands, Kata Goungou, the boundary deviates from that line
and passes to the left of that island.

   114. With the exception indicated in the previous paragraph, the
boundary between the Parties therefore follows the line of deepest sound-
ings of the main navigable channel of the River Niger as it appears in the
1970 NEDECO report, from the intersection of this line with the median
line of the River Mekrou until its intersection with the boundary of the
Parties with Nigeria.
   Opposite Gaya, the boundary is constituted by the line of deepest
soundings of the left navigable channel from the point situated at co-
ordinates 11° 52′ 29″ latitude North and 3° 25′ 34″ longitude East until
the point located at co-ordinates 11° 51′ 55″ latitude North and 3° 27′ 41″
longitude East, where the boundary deviates from this channel and passes
to the left of the island of Kata Goungou, subsequently rejoining the
main navigable channel at the point located at co-ordinates 11° 51′ 41″
latitude North and 3° 28′ 53″ longitude East.
   115. It follows from the foregoing that the boundary line between
Benin and Niger in the sector of the River Niger, proceeding down-
stream, passes through the points numbered from 1 to 154, the co-ordi-
nates of which are indicated in the table below :

                                                                        49

            FRONTIER DISPUTE (JUDGMENT)             136

               (Clarke 1880 Ellipsoid)
                     Co-ordinates on the line
Point No.       Latitude North     Longitude East
   001            12° 24′ 31″         2° 49′ 36″
   002            12° 24′ 25″         2° 50′ 08″
   003            12° 24′ 24″         2° 50′ 20″
   004            12° 24′ 06″         2° 50′ 43″
   005            12° 23′ 54″         2° 50′ 55″
   006            12° 23′ 46″         2° 51′ 05″
   007            12° 23′ 34″         2° 51′ 25″
   008            12° 23′ 32″         2° 51′ 45″
   009            12° 23′ 25″         2° 52′ 07″
   010            12° 23′ 16″         2° 52′ 21″
   011            12° 22′ 56″         2° 52′ 40″
   012            12° 22′ 41″         2° 52′ 52″
   013            12° 22′ 38″         2° 53′ 04″
   014            12° 22′ 00″         2° 53′ 18″
   015            12° 21′ 38″         2° 53′ 33″
   016            12° 21′ 11″         2° 54′ 04″
   017            12° 21′ 07″         2° 54′ 16″
   018            12° 20′ 58″         2° 54′ 25″
   019            12° 20′ 36″         2° 54′ 52″
   020            12° 20′ 12″         2° 55′ 19″
   021            12° 20′ 09″         2° 55′ 25″
   022            12° 20′ 06″         2° 55′ 38″
   023            12° 19′ 41″         2° 56′ 01″
   024            12° 19′ 29″         2° 56′ 08″
   025            12° 19′ 06″         2° 56′ 29″
   026            12° 19′ 00″         2° 56′ 40″
   027            12° 18′ 14″         2° 57′ 11″
   028            12° 17′ 55″         2° 57′ 16″
   029            12° 17′ 15″         2° 57′ 47″
   030            12° 17′ 03″         2° 58′ 10″
   031            12° 16′ 52″         2° 58′ 41″
   032            12° 16′ 38″         2° 59′ 32″
   033            12° 16′ 10″         3° 00′ 35″
   034            12° 15′ 59″         3° 00′ 49″
   035            12° 15′ 26″         3° 01′ 10″
   036            12° 15′ 01″         3° 01′ 18″
   037            12° 14′ 27″         3° 01′ 31″
   038            12° 14′ 01″         3° 01′ 47″
   039            12° 13′ 43″         3° 02′ 04″
   040            12° 13′ 41″         3° 02′ 11″
   041            12° 13′ 34″         3° 02′ 24″
   042            12° 13′ 12″         3° 02′ 45″
   043            12° 12′ 31″         3° 03′ 33″

                                                    50

            FRONTIER DISPUTE (JUDGMENT)             137

                     Co-ordinates on the line
Point No.       Latitude North     Longitude East
   044            12° 12′ 22″         3° 03′ 36″
   045            12° 12′ 06″         3° 03′ 29″
   046            12° 11′ 46″         3° 03′ 35″
   047            12° 11′ 01″         3° 04′ 19″
   048            12° 10′ 36″         3° 04′ 56″
   049            12° 10′ 26″         3° 05′ 49″
   050            12° 10′ 21″         3° 06′ 03″
   051            12° 10′ 05″         3° 06′ 25″
   052            12° 09′ 46″         3° 06′ 50″
   053            12° 09′ 27″         3° 07′ 30″
   054            12° 09′ 16″         3° 07′ 40″
   055            12° 08′ 52″         3° 07′ 39″
   056            12° 08′ 25″         3° 07′ 38″
   057            12° 08′ 10″         3° 07′ 59″
   058            12° 07′ 48″         3° 08′ 41″
   059            12° 07′ 21″         3° 09′ 15″
   060            12° 06′ 49″         3° 10′ 07″
   061            12° 06′ 21″         3° 10′ 35″
   062            12° 05′ 43″         3° 10′ 58″
   063            12° 05′ 24″         3° 11′ 07″
   064            12° 05′ 01″         3° 11′ 20″
   065            12° 04′ 44″         3° 11′ 39″
   066            12° 04′ 33″         3° 11′ 54″
   067            12° 04′ 24″         3° 12′ 04″
   068            12° 04′ 09″         3° 12′ 22″
   069            12° 03′ 58″         3° 12′ 43″
   070            12° 03′ 39″         3° 13′ 13″
   071            12° 03′ 20″         3° 13′ 29″
   072            12° 03′ 01″         3° 13′ 49″
   073            12° 02′ 51″         3° 13′ 57″
   074            12° 02′ 18″         3° 14′ 05″
   075            12° 01′ 57″         3° 14′ 22″
   076            12° 01′ 53″         3° 14′ 36″
   077            12° 01′ 54″         3° 15′ 06″
   078            12° 01′ 30″         3° 15′ 33″
   079            12° 01′ 10″         3° 15′ 39″
   080            12° 00′ 53″         3° 16′ 13″
   081            12° 00′ 42″         3° 16′ 13″
   082            12° 00′ 21″         3° 15′ 54″
   083            12° 00′ 09″         3° 15′ 38″
   084            11° 59′ 52″         3° 15′ 25″
   085            11° 59′ 24″         3° 15′ 34″
   086            11° 58′ 54″         3° 16′ 08″
   087            11° 58′ 33″         3° 16′ 21″

                                                    51

            FRONTIER DISPUTE (JUDGMENT)             138

                     Co-ordinates on the line
Point No.       Latitude North     Longitude East
   088            11° 58′ 14″         3° 16′ 30″
   089            11° 57′ 56″         3° 16′ 42″
   090            11° 57′ 19″         3° 16′ 51″
   091            11° 56′ 40″         3° 16′ 45″
   092            11° 56′ 07″         3° 17′ 00″
   093            11° 56′ 01″         3° 17′ 47″
   094            11° 55′ 55″         3° 17′ 56″
   095            11° 55′ 48″         3° 18′ 00″
   096            11° 55′ 01″         3° 18′ 13″
   097            11° 54′ 51″         3° 18′ 13″
   098            11° 54′ 42″         3° 18′ 12″
   099            11° 54′ 12″         3° 18′ 15″
   100            11° 53′ 20″         3° 18′ 50″
   101            11° 53′ 08″         3° 19′ 06″
   102            11° 52′ 54″         3° 19′ 17″
   103            11° 52′ 53″         3° 19′ 43″
   104            11° 53′ 11″         3° 20′ 15″
   105            11° 53′ 09″         3° 20′ 23″
   106            11° 52′ 57″         3° 20′ 43″
   107            11° 53′ 08″         3° 21′ 38″
   108            11° 53′ 13″         3° 22′ 13″
   109            11° 53′ 13″         3° 22′ 37″
   110            11° 53′ 11″         3° 23′ 01″
   111            11° 52′ 59″         3° 23′ 37″
   112            11° 52′ 39″         3° 24′ 11″
   113            11° 52′ 37″         3° 24′ 44″
   114            11° 52′ 43″         3° 25′ 06″
   115            11° 52′ 29″         3° 25′ 34″
   116            11° 52′ 30″         3° 25′ 55″
   117            11° 52′ 37″         3° 26′ 28″
   118            11° 52′ 30″         3° 26′ 50″
   119            11° 51′ 55″         3° 27′ 41″
   120            11° 51′ 53″         3° 28′ 20″
   121            11° 51′ 41″         3° 28′ 53″
   122            11° 51′ 25″         3° 29′ 12″
   123            11° 51′ 03″         3° 29′ 22″
   124            11° 50′ 36″         3° 29′ 38″
   125            11° 50′ 03″         3° 30′ 11″
   126            11° 49′ 39″         3° 30′ 34″
   127            11° 49′ 22″         3° 30′ 53″
   128            11° 48′ 53″         3° 31′ 16″
   129            11° 48′ 29″         3° 31′ 15″
   130            11° 48′ 01″         3° 31′ 10″
   131            11° 47′ 34″         3° 31′ 13″

                                                    52

                          FRONTIER DISPUTE (JUDGMENT)                                139

                                     Co-ordinates on the line
              Point No.         Latitude North     Longitude East
                 132              11° 47′ 16″         3° 31′ 22″
                 133              11° 47′ 06″         3° 31′ 35″
                 134              11° 46′ 56″         3° 31′ 51″
                 135              11° 46′ 46″         3° 32′ 06″
                 136              11° 46′ 41″         3° 32′ 31″
                 137              11° 46′ 42″         3° 32′ 51″
                 138              11° 46′ 46″         3° 33′ 13″
                 139              11° 46′ 45″         3° 33′ 31″
                 140              11° 46′ 33″         3° 33′ 46″
                 141              11° 46′ 21″         3° 33′ 53″
                 142              11° 46′ 09″         3° 33′ 56″
                 143              11° 45′ 53″         3° 33′ 55″
                 144              11° 45′ 35″         3° 33′ 45″
                 145              11° 45′ 06″         3° 33′ 15″
                 146              11° 44′ 32″         3° 33′ 02″
                 147              11° 44′ 05″         3° 32′ 59″
                 148              11° 43′ 27″         3° 33′ 23″
                 149              11° 43′ 16″         3° 33′ 42″
                 150              11° 43′ 08″         3° 34′ 07″
                 151              11° 43′ 11″         3° 34′ 16″
                 152              11° 42′ 58″         3° 34′ 38″
                 153              11° 42′ 52″         3° 34′ 58″
                 154              11° 42′ 39″         3° 35′ 18″
   The points that constitute the boundary line are further represented,
purely for illustrative purposes, on sketch-map No. 4 (in six sheets)
attached to the present Judgment 1.

                                            *
  116. The Chamber will now determine to which of the Parties each of
the islands in the River Niger belongs, following the course of the river
downstream from its confluence with the Mekrou to the frontier with
Nigeria.
  The Chamber has not received reliable information that new islands
formed nor that islands disappeared between 1960 and 1967-1970. As
regards subsequent years, it observes that one of the islands identified by
Niger, namely Sandi Tounga Barou, which is not represented on any
map prepared before 1973, does appear on various aerial photographs
and SPOT images taken from 1973 onwards. The Chamber must conse-
quently determine to which of the Parties this island belongs. With


  1 A copy of this map will be found in a pocket at the end of this fascicle or inside the

back cover of the volume of I.C.J. Reports 2005. [Note by the Registry.]

                                                                                       53

                     FRONTIER DISPUTE (JUDGMENT)                     140

respect to the “island” of Pekinga, which Niger in its final submissions
attributed to Benin, the Chamber notes that it is not identifiable as a
separate island on the maps annexed to the NEDECO report, but instead
appears to be part of the river bank on the Benin side.

  117. The Chamber finds, on the basis of paragraphs 103 et seq.,
that
 1. Boumba Barou Béri belongs to Niger ;
 2. Boumba Barou Kaïna belongs to Niger ;
 3. Kouassi Barou belongs to Niger ;
 4. Sansan Goungou, also known as Fodofey (or Fandofay) Barou or
    Koro Kouara Barou, belongs to Niger ;
 5. Lété Goungou belongs to Niger ;
 6. Tondi Kwaria Barou, also known as Faran Tounga Barou, belongs
    to Benin ;
 7. Monboye Tounga belongs to Niger ;
 8. Sini Goungou, also known as Tondika Goungou, belongs to Niger ;

 9. Lama Barou belongs to Niger ;
10. Kotcha Barou, also known as Bagou Barou, Gouandi Tounga Barou
    or Ibrahim Ba Ama Founbou, belongs to Niger ;
11. Koki Barou belongs to Benin ;
12. Gagno Goungou, also known as Gaya Goungou or Karsani
    Goungou, belongs to Benin ;
13. Kata Goungou belongs to Benin ;
14. Sandi Tounga Barou belongs to Benin ;
15. Gandégabi Barou Kaïna belongs to Benin ;
16. Gandégabi Barou Béri belongs to Niger ;
17. Guirawa Barou, also known as Issa Kaïna, belongs to Niger ;

18. Dan Koré Guirawa, also known as Bédari, belongs to Benin ;

19. Barou Elhadji Dan Djoda, also known as Sabonbarou or Wéra
    Barou, belongs to Benin ;
20. Koundou Barou belongs to Benin ;
21. Elhadji Chaïbou Barou Béri belongs to Niger ;
22. Elhadji Chaïbou Barou Kaïna belongs to Niger ;
23. Goussou Barou, also known as Gattawani Béri Barou or Dandani-
    koye Barou, belongs to Niger ;
24. Beyo Barou, also known as Wéra Kaïna Barou, belongs to Niger ;

25. Dolé Barou, also known as Barou Béri or Bani Koubaye, belongs to
    Niger.
  These various islands are shown on the illustrative sketch-map referred
to in paragraph 115 above.
  118. Finally, the Chamber observes that the determination in regard

                                                                      54

                      FRONTIER DISPUTE (JUDGMENT)                        141

to the attribution of islands effected above is without prejudice to any
private law rights which may be held in respect of those islands.

                                    *   *
   119. Niger has also asked the Chamber to determine the frontier on
the two bridges between Gaya (Niger) and Malanville (Benin). Benin
contends that this issue is not covered by the dispute submitted to
the Chamber under the terms of the Special Agreement and that the
Chamber therefore has no jurisdiction to comply with Niger’s request.
   120. The Chamber notes in this regard that, in the Special Agreement,
“[t]he Court is requested to . . . determine the course of the boundary . . .
in the River Niger sector”. Since the bridges between Gaya and Malan-
ville are located in that sector, the Chamber considers that it has juris-
diction to determine where the boundary is located on these bridges.
   121. Niger contends that the boundary is situated at the middle point
of each of the bridges. It observes that the construction and maintenance
of these structures has been financed by the Parties on an equal basis and
that the bridges are their joint property. According to Niger, it logically
follows that the boundary is situated at the middle point of this joint
property and does not follow the boundary line in the river itself. Niger
further contends that this solution has been adopted in a substantial
number of previous and existing agreements.
   122. Benin, for its part, submits that the arrangements for the con-
struction and maintenance of the bridges and any provisions on joint
ownership bear no relation to the issue of territorial sovereignty. It
further contends that a difference between the location of the boundary
on the bridges and the course of the boundary in the river beneath would
be incoherent and lead to legal inconsistencies.

   123. The Chamber initially observes that the two bridges crossing the
River Niger between Gaya and Malanville were built in 1958 and 1988-
1989 respectively. They are more than 300 m in length and they connect
platforms built on each of the banks, which are used for customs and
other administrative purposes.
   The Chamber further observes that there are a number of arrange-
ments in place which provide that the use and maintenance of these
bridges, of which the Parties have joint ownership, is to be financed by
them on an equal basis.
   It finally observes that these agreements and arrangements do not con-
tain any provisions on territorial issues.
   124. The Chamber notes that neither of the Parties has contended that
there is a rule of customary international law regarding territorial delimi-
tation in the case of bridges over international watercourses. It further
notes that the various precedents cited in the case file are all based on
bilateral agreements.
   The Chamber observes that, in the absence of an agreement between

                                                                          55

                       FRONTIER DISPUTE (JUDGMENT)                        142

the Parties, the solution is to extend vertically the line of the boundary on
the watercourse. This solution accords with the general theory that a
boundary represents the line of separation between areas of State sov-
ereignty, not only on the earth’s surface but also in the subsoil and in the
superjacent column of air. Moreover, the solution consisting of the ver-
tical extension of the boundary line on the watercourse avoids the diffi-
culties which could be engendered by having two different boundaries on
geometrical planes situated in close proximity to one another.
   In light of the foregoing, the Chamber concludes that the boundary on
the bridges between Gaya and Malanville follows the course of the
boundary in the river. This finding is without prejudice to the arrange-
ments in force between Benin and Niger regarding the use and mainte-
nance of these bridges, which are financed by the two States on an equal
basis (see paragraph 123 above). The Chamber observes in particular
that the question of the course of the boundary on the bridges is totally
independent of that of the ownership of those structures, which belong to
the Parties jointly.

                                   * * *
   125. The Chamber is further charged under Article 2 (c) of the Special
Agreement with “determin[ing] the course of the boundary between the
two States in the River Mekrou sector”.
   Although Benin contended that this issue was a “quite artificial dispute
created by Niger at the time of negotiation of the Special Agreement” for
tactical purposes and that until then there had never been any disagree-
ment between the Parties on the matter — an assertion which Niger
strongly denied —, there can be no doubt that the Chamber’s task,
according to the express terms of the Special Agreement, includes settle-
ment of this aspect of the dispute, without having to speculate on the
motives of either Party. Indeed Benin has not sought to argue otherwise.


                                    *   *
   126. The dispute between the Parties in regard to this sector of the
boundary may be summarized as follows.
   According to Benin, the boundary follows the median line of the River
Mekrou. That is said to result, on the one hand, from the application of
the uti possidetis juris principle, since, at their dates of independence, the
territories of Dahomey and Niger were separated by the course of that
river pursuant both to the legal titles in force and to the effectivités ; on
the other hand and in any event, such a boundary is said to have been
confirmed by Niger’s formal recognition, at the time of the negotiations
between the two Parties in 1973 and 1974 with a view to the construction
of the Dyodyonga dam, that the Mekrou did indeed constitute the
boundary between their respective territories. In this connection, Benin

                                                                           56

                      FRONTIER DISPUTE (JUDGMENT)                        143

relies on a Note Verbale from Niger dated 29 August 1973 and on the
minutes of a meeting held on 8 February 1974 between the experts of the
two Parties (see paragraph 39 above), the River Mekrou being indicated
in both of these documents as constituting the boundary between the two
States.
   According to Niger, the boundary in the sector in question follows a
line comprising two parts : the first is a straight line joining the point of
confluence of the River Mekrou with the River Niger to the point where
the Paris meridian meets the Atakora mountain range : the second part
joins this latter point to the point where the former boundary between
the cercles of Say and Fada meets the former boundary between the
cercles of Fada and Atakora. That is claimed to result from the combined
effect of the regulatory instruments which, during the colonial period,
defined the boundary between Dahomey and Niger in the sector in ques-
tion, namely the decree of 2 March 1907 incorporating the cercles of
Fada-N’Gourma and Say into the colony of Haut-Sénégal et Niger (to
which Niger succeeded) and the decrees of 12 August 1909 and 23 April
1913 (see paragraph 39 above) modifying the boundary of the latter
colony with Dahomey. As regards the documents of 1973 and 1974 relied
on by Benin, Niger contends that, even assuming that they can be
regarded as creating a legal obligation, such obligation is vitiated by a
manifest error which would deprive it of any validity according to the
rules of customary law concerning defects in international agreements, as
codified in Article 48, paragraph 1, of the Vienna Convention on the Law
of Treaties.
   Sketch-map No. 5, on page 144 below, shows the claims of the Parties
in respect of the boundary in the sector of the River Mekrou.


                                    *       *
   127. The Chamber will first ascertain, by application of the principle
of uti possidetis juris, what the course of the intercolonial boundary was
at the critical dates of independence in August 1960. Only then is it
required, if necessary, to consider the documents of 1973 and 1974 relied
on by Benin in order to determine whether they could validly have pro-
duced legal effects capable of affecting the course of the international
boundary as previously defined, that is to say the boundary resulting
from the uti possidetis of 1960.

                                        *
  128. To determine the course of the intercolonial boundary at the criti-
cal date it is necessary to examine first the legal titles relied on by the
Parties, with any effectivités being considered only on a confirmatory or
subsidiary basis, in accordance with the rules recalled above (see para-
graphs 47 and 77).

                                                                          57

FRONTIER DISPUTE (JUDGMENT)   144




                              58

                       FRONTIER DISPUTE (JUDGMENT)                        145

  129. The first text for consideration is the above-mentioned decree of
2 March 1907, the object of which was to change the course of the
boundary between the colony of Haut-Sénégal et Niger and that of
Dahomey by incorporating the cercles of Fada N’Gourma and Say, until
then part of Dahomey, into the neighbouring colony. Article 1 of that
decree provides that the new intercolonial boundary :
    “is constituted, from the boundary of Togo, by the present bound-
    ary of the cercle of Gourma until it reaches the Atakora mountain
    range, whose summit it follows until it meets the Paris meridian,
    from which point it runs in a straight line in a north-easterly direc-
    tion, terminating at the confluence of the River Mekrou with the
    Niger”.
   130. That delimitation, which clearly does not coincide with the course
of the River Mekrou, tends to support the position of Niger. Indeed
Niger accordingly contends that the decree of 2 March 1907, as partially
amended in 1909 and 1913 (see paragraph 39 above), remained in force
until the critical dates of independence in 1960 and that it constitutes the
legal title to be relied on for purposes of applying the uti possidetis juris
principle.
   131. Benin, however, challenges this position, arguing that the 1907
delimitation was implicitly superseded by the decree of 1 March 1919 cre-
ating the colony of Haute-Volta, and that from 1919 onwards not one of
the successive administrative instruments relating to the disputed sector
mentioned the line of 1907. On the contrary, every one of those instru-
ments, and in particular the arrêté of 31 August 1927, whereby the
Governor-General of the AOF fixed the boundaries of the colonies of
Haute-Volta and Niger, expressly or impliedly adopted the course of
the Mekrou as the intercolonial boundary, as is moreover confirmed by
abundant cartographic evidence.
   132. The Chamber cannot accept the proposition that the decree of
1 March 1919 implicitly abrogated or amended that of 2 March 1907 in
relation to the intercolonial boundary in the sector in question.

  The 1919 decree created the colony of Haute-Volta, which was consti-
tuted by detaching a certain number of cercles, including Fada N’Gourma
and Say, from Haut-Sénégal et Niger. The effect of this was that, in
the Mekrou sector, the colony of Dahomey, instead of bordering Haut-
Sénégal et Niger, now bordered the newly created Haute-Volta, so that
the boundary established in Article 1 of the 1907 decree could no longer
be considered as separating Dahomey from Haut-Sénégal et Niger.

   However, there is nothing in the terms of the 1919 decree to suggest
that its authors intended to call into question the line defined as the inter-
colonial boundary in 1907. The two cercles detached from Dahomey in
1907 in order to be included in the neighbouring colony of Haut-Sénégal
et Niger were in 1919 incorporated into the new colony of Haute-Volta.

                                                                           59

                       FRONTIER DISPUTE (JUDGMENT)                        146

Nonetheless, the boundary separating those cercles (and in particular the
cercle of Say) from Dahomey, was not moved in 1919 : nothing in the
terms of the decree of 1 March 1919, nor any incompatibility between
two successive texts, leads to the conclusion that the boundary clearly
and precisely defined in 1907 was modified in 1919.
   133. That does not suffice however to refute Benin’s argument with
respect to the course of the boundary in the sector concerned.
   134. The Chamber is bound to note, first of all, that the 1919 decree
refers neither in its citations nor in its operative articles to the 1907
decree, and that it does not include any precise definition of the inter-
colonial boundary, as the earlier decree had done. In reality, the 1919
decree defines the territory of Haute-Volta solely by reference to the cercles
which compose it, and it is thus also by this means that it indirectly
defines the boundaries between Haute-Volta and the neighbouring colo-
nies, and in particular Dahomey. It is by the precise delimitation of the
cercles mentioned in Article 1 of the decree of 1 March 1919 — a delimi-
tation not effected by the decree itself — that, from this date, the inter-
colonial boundary could be defined. In particular, it was the delimitation
of the cercle of Say that would then enable the boundary between Haute-
Volta and Dahomey to be determined in the disputed sector. However, as
recalled above (see paragraphs 30, 47 and 71), the delimitation of the
cercles, the principal administrative subdivisions of the colonies, was at
that time, pursuant to Article 5 of the decree of 18 October 1904 reorganiz-
ing the AOF, a matter falling within the competence of the Governor-
General. It must therefore be concluded from the foregoing that, while the
1919 decree did not call into question the intercolonial boundary deter-
mined in 1907, it left unaffected the power of the Governor-General to
modify the boundary in the future by fixing the boundaries of the cercles
in question in accordance with his normal competence in that regard.
   135. The Chamber notes that the arrêté of the Governor-General of
31 August 1927 defines the River Mekrou as the boundary of the cercle
of Say in the area contiguous with the colony of Dahomey.
   That arrêté was adopted by the Governor-General following, and as a
consequence of, the decree of 28 December 1926 incorporating the cercle
of Say into the colony of Niger (created some years earlier). It was thus
for the Governor-General to define the boundaries between the colonies
of Haute-Volta and Niger, in the exercise of his power to define the
boundaries of the cercles : that was the purpose of the arrêté of 31 August
1927. That instrument, in the second paragraph of Article 1, defined the
boundary between the cercle of Say and Haute-Volta in the following
terms :

      “In the South-West [by] a line starting approximately from the
    [River] Sirba at the level of the Say parallel and terminating at the
    Mekrou ;
      In the South-East, by the Mekrou from that point as far as its
    confluence with the Niger.”

                                                                           60

                      FRONTIER DISPUTE (JUDGMENT)                       147

Thus, by this arrêté the Governor-General clearly fixed the boundary of
the cercle of Say, and hence the intercolonial boundary, on the Mekrou.
   136. It is true, and Niger has been at pains to point this out, that the
arrêté of 31 August 1927 was followed on 15 October by an erratum
amending its text retroactively by removing the reference to the course of
the Mekrou as the south-eastern boundary between the cercle of Say and
Haute-Volta. Article 1 of the arrêté, as amended pursuant to the erratum
of 15 October, confines itself to stating that the boundary between the
Niger and Haute-Volta “follows . . . the course of the Tapoa upstream
until it meets the former boundary between the cercles of Fada and Say,
which it follows as far as its intersection with the course of the Mekrou”.
   However, the erratum would seem in effect to have been motivated
not by the fact that the Governor-General did not mean to fix the south-
eastern boundary of the cercle of Say along the Mekrou, but rather by a
wish not to define the boundary between Dahomey and Niger in an arrêté
whose purpose, as was clear from its title, was to fix the boundary
between Niger and Haute-Volta. Not only did the erratum thus not contra-
dict the fact that the boundaries of the cercle of Say were as indicated the
previous August, but it expressly confirmed that the terminal point of the
southern boundary of that cercle was situated on the Mekrou.
   137. Furthermore, the Chamber must take account of the instruments
concerning the creation of game reserves and national parks in the area
known as “The Niger W”. Both the Governor-General’s arrêté of 16 April
1926 and the arrêtés of 30 September 1937 of the Governor of Dahomey
and of 13 November of the same year of the Governor of Niger — defin-
ing within the territory of each of the two colonies the provisional extent
of their nature reserves — as well as the Governor-General’s arrêtés of
3 December 1952 and 25 June 1953 definitively fixing the borders of those
reserves, use the River Mekrou for purposes of delimitation of the areas
in question. If, in the eyes of the administrative authorities competent to
promulgate the arrêtés in question, the Mekrou did not represent the
intercolonial boundary, it is difficult to see why it should have been
chosen as the boundary of these national parks and nature reserves.
   138. Finally, the Chamber is bound to note that the cartographic
material in the file clearly confirms that, certainly from 1926-1927, the
Mekrou was generally regarded as the intercolonial boundary by all the
administrative authorities and institutions of the colonial Power.

   Certainly, maps — unless they are annexed to an administrative instru-
ment, and hence form an integral part thereof, which is not the case
here — possess only the relative force conferred upon them by the juris-
prudence recalled above (see paragraph 44). However, in the present case
the cartographic evidence may be regarded as confirming and reinforcing
the conclusions flowing from an analysis of the above-mentioned regula-
tive texts. The same applies notably to the map prepared and published
in October 1926 by the AOF Geographical Service (known as the “Blon-
del la Rougery map”), to the map entitled “New Boundary of Haute-

                                                                         61

                       FRONTIER DISPUTE (JUDGMENT)                        148

Volta and Niger (according to the erratum of 5 October 1927 to the
arrêté of 31 August 1927)” and to the Dahomey-Togo roadmap prepared
by the AOF Geographical Service in 1938 (see paragraph 42 above).
   139. All of the foregoing considerations confirm the position that the
1907 line no longer corresponded, at the critical date, to the intercolonial
boundary and that, on the contrary, at that date, it was the course of
the Mekrou which, in the view of all the competent authorities of the
colonial administration, constituted the boundary between the adjacent
colonies — at that date the colonies of Dahomey and Niger.
   140. The Chamber observes that, as argued by Niger, the decree of
2 March 1907, which clearly defined a different boundary, was never
expressly abrogated or amended, or indeed superseded by some other
instrument of at least equal authority — either a decree or a statute —
containing provisions clearly incompatible with its own. Nor indeed was
any instrument of this kind cited by Benin in reply to a question from the
Chamber on this aspect of the dispute, with the exception of the
1919 decree, which, as explained above, did not have the abrogating
effect claimed for it by Benin.

   However, further to what has already been said (see paragraph 134) in
regard to the power of the Governor-General to fix the boundaries of the
cercles and, hence, to determine those of colonies, the Chamber would
emphasize that the uti possidetis juris principle requires not only that reli-
ance be placed on existing legal titles, but also that account be taken of
the manner in which those titles were interpreted and applied by the com-
petent public authorities of the colonial Power, in particular in the exer-
cise of their law-making power. The Chamber is bound to note that the
administrative instruments promulgated after 1927 were never the subject
of any challenge before the competent courts, and that there is no evi-
dence that the colonial administration was ever criticized at the time for
having improperly departed from the line resulting from the 1907 decree.
It is not for the Chamber to substitute itself for a domestic court (in this
case, the French administrative courts) by carrying out its own review of
the legality of the instruments in question in light of the 1907 decree, nor
to speculate on what the French courts might have decided had they been
seised of the matter. The fact is that they were not so seised and that
there is nothing to suggest that, in the decisions taken by them after 1927,
the administrative authorities either manifestly exceeded their powers or
acted in manifest breach of the applicable rules.

                                      *
  141. It follows from all of the foregoing that, at least from 1927
onwards, the competent administrative authorities regarded the course of
the Mekrou as the intercolonial boundary separating Dahomey from
Niger, that those authorities reflected that boundary in the successive
instruments promulgated by them after 1927, some of which expressly

                                                                           62

                       FRONTIER DISPUTE (JUDGMENT)                        149

indicated that boundary, whilst others necessarily implied it, and that this
was the state of the law at the dates of independence in August 1960.
In these circumstances, it is unnecessary to look for any effectivités in
order to apply the uti possidetis principle, since effectivités can only be of
interest in a case in order to complete or make good doubtful or absent
legal titles, but can never prevail over titles with which they are at vari-
ance. The Chamber notes moreover, ex abundanti, that the effectivités
relied on by the Parties in the sector in question are relatively weak.


                                    *   *
  142. In the light of the preceding conclusion, the dispute between the
Parties regarding the legal effect of Niger’s Note Verbale of 29 August
1973 and of the minutes of the meeting of experts of 8 February 1974
becomes moot. It is thus unnecessary to decide whether those documents
could have constituted a legally binding obligation for Niger and, if so,
whether that obligation could have been vitiated by an error fulfilling the
conditions laid down by customary international law.


                                    *   *
   143. Lastly, it remains for the Chamber to determine the exact loca-
tion in the River Mekrou of the boundary between Benin and Niger. In
this respect, in its final submissions Benin requested the Chamber to
adjudge and declare that, in this sector, the boundary follows “the
median line of the River Mekrou”. Niger did not expressly adopt a posi-
tion on this question, even on an alternative basis ; it did, however, con-
tend in its written pleadings that the eastern starting point of the bound-
ary in that sector (corresponding to the western terminal point of the
boundary in the River Niger sector) is constituted by the “confluence of
the River Niger with the Mekrou”, which it locates at “the intersection of
the thalweg of the River Mekrou with the main channel of the River
Niger” or at the “point of intersection of the axes of the River Niger and
the River Mekrou”.
   144. The Chamber would recall that, in the case concerning Kasikili/
Sedudu Island (Botswana/Namibia), the Court observed that :
      “Treaties or conventions which define boundaries in watercourses
    nowadays usually refer to the thalweg as the boundary when the
    watercourse is navigable and to the median line between the two
    banks when it is not, although it cannot be said that practice has
    been fully consistent.” (I.C.J. Reports 1999 (II), p. 1062, para. 24.)

  In the present case, the Chamber notes that, during a reconnaissance
mission carried out in April 1998, the joint technical committee of the
Joint Benin-Niger Boundary Delimitation Commission

                                                                           63

                      FRONTIER DISPUTE (JUDGMENT)                      150

    “plotted the co-ordinates of the point of intersection of the axes of
    the River Niger and River Mekrou, but was not able to continue its
    work beyond that point because navigation on the River Mekrou
    [was] not possible due to the low water level”.
Moreover, the Parties did not provide the Chamber with any docu-
ments that would enable the exact course of the thalweg of the Mekrou
to be identified. The Chamber notes that in all likelihood there is a neg-
ligible difference between the course of the thalweg and the course of the
median line of the River Mekrou, but considers that, in view of the cir-
cumstances, including the fact that the river is not navigable, a boundary
following the median line of the Mekrou would more satisfactorily meet
the requirement of legal security inherent in the determination of an
international boundary.
   145. The Chamber concludes, for the foregoing reasons, that, in the
sector of the River Mekrou, the boundary between Benin and Niger is
constituted by the median line of that river.

                                  * * *
  146. For these reasons,
  THE CHAMBER,
  (1) By four votes to one,
  Finds that the boundary between the Republic of Benin and the
Republic of Niger in the River Niger sector takes the following course :
— the line of deepest soundings of the main navigable channel of that
  river, from the intersection of the said line with the median line of the
  River Mekrou until the point situated at co-ordinates 11° 52′ 29″ lati-
  tude North and 3° 25′ 34″ longitude East ;
— from that point, the line of deepest soundings of the left navigable
  channel until the point located at co-ordinates 11° 51′ 55″ latitude
  North and 3° 27′ 41″ longitude East, where the boundary deviates
  from this channel and passes to the left of the island of Kata Goungou,
  subsequently rejoining the main navigable channel at the point located
  at co-ordinates 11° 51′ 41″ latitude North and 3° 28′ 53″ longitude
  East ;
— from this latter point, the line of deepest soundings of the main navi-
  gable channel of the river as far as the boundary of the Parties with
  Nigeria ;
and that the boundary line, proceeding downstream, passes through the
points numbered from 1 to 154, the co-ordinates of which are indicated
in paragraph 115 of the present Judgment ;
  IN FAVOUR :  Judge Ranjeva, Vice-President of the Court, President of the
    Chamber ; Judges Kooijmans, Abraham ; Judge ad hoc Bedjaoui ;
  AGAINST : Judge ad hoc Bennouna ;


                                                                        64

                      FRONTIER DISPUTE (JUDGMENT)                      151

  (2) By four votes to one,
  Finds that the islands situated in the River Niger therefore belong to
the Republic of Benin or to the Republic of Niger as indicated in para-
graph 117 of the present Judgment ;
  IN FAVOUR :  Judge Ranjeva, Vice-President of the Court, President of the
    Chamber ; Judges Kooijmans, Abraham ; Judge ad hoc Bedjaoui ;
  AGAINST : Judge ad hoc Bennouna ;

  (3) By four votes to one,
  Finds that the boundary between the Republic of Benin and the
Republic of Niger on the bridges between Gaya and Malanville follows
the course of the boundary in the river ;
  IN FAVOUR :  Judge Ranjeva, Vice-President of the Court, President of the
    Chamber ; Judges Kooijmans, Abraham ; Judge ad hoc Bedjaoui ;
  AGAINST : Judge ad hoc Bennouna ;

  (4) Unanimously,
  Finds that the boundary between the Republic of Benin and the
Republic of Niger in the River Mekrou sector follows the median line of
that river, from the intersection of the said line with the line of deepest
soundings of the main navigable channel of the River Niger as far as the
boundary of the Parties with Burkina Faso.

   Done in French and in English, the French text being authoritative, at
the Peace Palace, The Hague, this twelfth day of July, two thousand and
five, in three copies, one of which will be placed in the archives of the
Court and the others transmitted to the Government of the Republic of
Benin and the Government of the Republic of Niger, respectively.

(Signed) President of the Chamber.(Signed) Raymond RANJEVA,
                                        President of the Chamber.
                                     (Signed) Philippe COUVREUR,
                                                   Registrar.




  Judge ad hoc BENNOUNA appends a dissenting opinion to the Judgment
of the Chamber.

                                                     (Initialled) R.R.
                                                     (Initialled) Ph.C.


                                                                         65

